Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 1 of 51 Page ID #:7




EXHIBIT A
Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 2 of 51 Page ID #:8
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 3 of 51 Page ID #:9




                                         1
                                                              Defendants.
                                         2
                                         3
                                                                                JURISDICTION AND VENUE
                                         4
                                                      1.      This Court has jurisdiction over this action pursuant to Code of Civ. Proc. §
                                         5
                                              410.10 because Plaintiff GLENN KESSELMAN was a resident of the State of California
                                         6
                                              during the relevant time period and purchased a vehicle from Defendants TOYOTA
                                         7
                                              MOTOR SALES, U.S.A., INC., a California corporation; TOYOTA MOTOR NORTH
                                         8
                                              AMERICA, INC., a California corporation; TOYOTA MOTOR ENGINEERING &
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                              MANUFACTURING NORTH AMERICA, INC., a foreign corporation; and DOES 1
                                        10
                                              through 100 (collectively “Defendants”), from an authorized Toyota dealership in the State
                                        11
                                              of California. Further, Defendants are qualified to do business in California and regularly
                                        12
                                              conduct business in California.
                                        13
                                                      2.      Venue is proper in this judicial district pursuant to Code of Civ. Proc.
                                        14
                                              §395(a) because Defendants, and each of them, do not reside in California, maintain offices
                                        15
                                              and facilities and transact business in the County of Los Angeles, and because Defendants’
                                        16
                                              unlawful business practices occurred in significant part in the County of Los Angeles.
                                        17
                                                                                            PLAINTIFF
                                        18
                                                      3.      Plaintiff brings this class action individually and on behalf of a Class of
                                        19
                                              similarly situated individuals defined as follows:
                                        20
                                                      All citizens of the State of California who, within the applicable statute of
                                        21
                                                      limitations preceding the filing of this lawsuit to the date of class
                                        22
                                                      certification, purchased or leased a Toyota vehicle within the State of
                                        23
                                                      California with a defective hands-free phone system, such that when the
                                        24
                                                      driver of the Toyota uses the hands-free phone system to make or receive a
                                        25
                                                      call the person on the other end of the call hears an echo of his or her own
                                        26
                                                      words.1 (referred to herein as the “Echo Defect”).
                                        27
                                        28            1
                                                        Herein, the term “Echo Defect” will be used to describe the defective hands-free phone system,
                                              such that when the driver of the Toyota uses the hands-free phone system to make or receive a call the

                                                                                                Page 2

                                                                                            COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 4 of 51 Page ID #:10




                                         1               4.     More than two thirds of the members of the Class are citizens of California.
                                         2               5.     At all relevant times herein mentioned, Plaintiff GLENN KESSELMAN was
                                         3     a member of the class identified in paragraph 3, above.
                                         4                                            CLASS ALLEGATIONS
                                         5               6.     The persons who comprise the Class are so numerous that joinder with all
                                         6     such persons is impracticable and the disposition of his claims will benefit the parties and
                                         7     the Court. The claims of Plaintiffs are typical of the claims of the Class. Plaintiffs will
                                         8     fairly and adequately protect the interests of the Class. Plaintiffs do not have any interests
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     that are antagonistic to the Class. Counsel for Plaintiffs are experienced, qualified, and
                                        10     generally able to conduct complex class action litigation.
                                        11               7.     This Court should permit this action to be maintained as a class action
                                        12     pursuant to Code of Civ. Proc. § 382 for the following reasons:
                                        13                      a.      The questions of law and fact common to the Class predominate over
                                        14     any question affecting only individual members;
                                        15                      b.      A class action is superior to any other available method for the fair
                                        16     and efficient adjudication of the claims of the members of the Class;
                                        17                      c.      The members of the Class are so numerous that it is impractical to
                                        18     bring all members of the Class before the Court;
                                        19                      d.      Plaintiffs and the other members of the Class will not be able to
                                        20     obtain effective and economic legal redress unless the action is maintained as a class
                                        21     action;
                                        22                      e.      There is a community of interest in obtaining appropriate legal and
                                        23     equitable relief for the common law and statutory violations and other improprieties alleged
                                        24     herein, as well as in obtaining adequate compensation for the damages and injuries for
                                        25     which Defendants are responsible in an amount sufficient to adequately compensate the
                                        26     members of the Class for the injuries sustained;
                                        27                      f.      Without class certification, the prosecution of separate actions by
                                        28     person on the other end of the call hears an echo of his or her own words.


                                                                                                  Page 3

                                                                                              COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 5 of 51 Page ID #:11




                                         1     individual members of the Class would create a substantial risk of the following:
                                         2                             i.     Inconsistent or varying adjudications with respect to individual
                                         3     members of the Class that would establish incompatible standards of conduct for
                                         4     Defendants, and/or
                                         5                             ii.    Adjudications with respect to the individual members that
                                         6     would, as a practical matter, be dispositive of the interests of other members not parties to
                                         7     the adjudications, or would substantially impair or impede their ability to protect their
                                         8     interests, including but not limited to the potential for exhausting the funds available from
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     those parties who are, or may be, responsible Defendants; and
                                        10                      g.     Defendants have acted, or refused to act, on grounds that are generally
                                        11     applicable to the Class, thereby making final injunctive relief appropriate with respect to
                                        12     the Class as a whole.
                                        13                                             DEFENDANTS
                                        14            8.        Defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota Sales”), is a California
                                        15     corporation, with its principal place of business at 6565 Headquarters Drive, Plano, TX
                                        16     75024. It is, therefore, a citizen of California and Texas. On information and belief, it
                                        17     manufactures, distributes, markets, and sells Toyota vehicles in the United States on behalf
                                        18     of Toyota Motor Corporation.
                                        19            9.        Defendant Toyota Motor North America, Inc., is a California corporation,
                                        20     with its principal place of business at 6565 Headquarters Drive, Plano, TX 75024. It is,
                                        21     therefore, a citizen of California and Texas. On information and belief, it is a holding
                                        22     company for Toyota Motor Corporation’s sales and manufacturing subsidiaries in the
                                        23     United States.
                                        24            10.       Defendant Toyota Motor Engineering & Manufacturing North America, Inc.,
                                        25     is a Kentucky corporation, with its principal place of business at 6565 Headquarters Drive,
                                        26     Plano, TX 75024. It is, therefore, a citizen of Kentucky and Texas. On information and
                                        27     belief, its responsibilities include engineering, designing, developing and manufacturing
                                        28     Toyota Motor Corporation’s vehicles in North America.


                                                                                            Page 4

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 6 of 51 Page ID #:12




                                         1             11.       Toyota markets the high quality of its vehicles and represents them as the
                                         2     best in their field. For example, in a post on Toyota’s website entitled “2019 Toyota
                                         3     Tundra: Ready for the Toughest Jobs” Toyota states that the 2019 Tundra is “ready to
                                         4     tackle workhorse duties at a moment’s notice, but . . . also meet the demands of the
                                         5     toughest critics and road trip companions: your friends and family.”2 The post also touts
                                         6     the 2019 Tundra’s “sound quality of the standard and available Entune Audio systems” and
                                         7     describes each model’s inclusion of “hands-free phone capability . . . via Bluetooth.”3
                                         8             12.       The true names and capacities, whether individual, corporate, partnership,
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     associate, or otherwise, of Defendants Does 1 through 100, inclusive (“Doe Defendants”),
                                        10     are unknown to Plaintiffs who therefore sue these Doe Defendants by such fictitious names
                                        11     pursuant to Code of Civ. Proc. § 474. Plaintiff will seek leave to amend this complaint to
                                        12     allege their true names and capacities when they are ascertained.
                                        13             13.       Plaintiffs are informed and believe, and based on that information and belief
                                        14     alleges, that each of the Defendants named in this complaint, including each of the Doe
                                        15     Defendants, is responsible in some manner for one or more of the events and happenings,
                                        16     and proximately caused the injuries and damages, hereinafter alleged.
                                        17             14.       Plaintiffs are informed and believe, and based on that information and belief
                                        18     allege, that each of the Defendants named in this complaint, including each of the Doe
                                        19     Defendants, is, and at all relevant times herein mentioned was, the agent, servant, and/or
                                        20     employee of each of the other Defendants, and that each Defendant was acting within the
                                        21     course and scope of his, her, or its authority as the agent, servant, and/or employee of each
                                        22     of the other Defendants. Consequently, each Defendant is jointly and severally liable to
                                        23     Plaintiffs and the other members of the Class for the damages sustained as a proximate
                                        24     result of their conduct.
                                        25     ///
                                        26
                                                       2
                                                           Available at https://pressroom.toyota.com/2019-toyota-tundra-ready-for-toughest-jobs/ (accessed
                                        27     3/17/21).

                                        28             3
                                                           Id.


                                                                                                   Page 5

                                                                                               COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 7 of 51 Page ID #:13




                                         1                                          FACTUAL ALLEGATIONS
                                         2                                               The Class Vehicles
                                         3             15.       Toyota has manufactured and sold vehicles containing a Bluetooth hands-free
                                         4     phone system for over ten-years. This is shown by a review of its Owner’s Manuals and
                                         5     Navigation/Multimedia Owner’s Manuals4 for many different Toyota models. For
                                         6     example, Section 3-5 of the Owner’s Manual for the 2010 Toyota Tundra is entitled “Using
                                         7     the hands-free phone system (for cellular phone).” It states in that section: “This system
                                         8     supports Bluetooth, which allows you to make or receive calls without using cables to
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     connect a cellular phone and the system, and without operating the cellular phone.”5
                                        10             16.       The same language is included in the 2011-2013 Toyota Tundra Owner’s
                                        11     Manuals.6
                                        12             17.       The 2014 Toyota Tundra Owner’s Manual has slightly different language
                                        13     regarding the hands-free phone system; it states: “The hands-free system is a function that
                                        14     allows you to use your cellular phone without touching it. This system supports Bluetooth.
                                        15     Bluetooth is a wireless data system that allows the cellular phone to wirelessly connect to
                                        16     the hands-free system and make/receive calls.”7 The 2015-2019 Toyota Tundra Owner’s
                                        17     Manuals have this same language.8
                                        18
                                                        4
                                                          For Toyota’s vehicles containing a navigation/multimedia system, Toyota offers a separate
                                        19     navigation/multimedia owner’s manual that explains the operation of the system. The navigation and
                                               multimedia owner’s manuals also include information regarding the vehicles’ hands-free phone system. For
                                        20     example, the “Introduction” to the 2019 Tundra Navigation and Multimedia System Owner’s Manual states:
                                               “This manual explains the operation of the navigation/multimedia system. Please read this manual carefully
                                        21     to ensure proper use.” See 2019 Tundra Navigation and Multimedia System Owner’s Manual, at 2, available
                                               at https://www.toyota.com/t3Portal/document/omnav-s/OM0C019U/pdf/OM0C019U.pdf (accessed
                                        22     3/18/21). This manual also has a section entitled, “PHONE OPERATION (HANDS-FREE SYSTEM FOR
                                               CELLULAR PHONES). Id. at 149.
                                        23
                                                        5
                                                          2010 Toyota Tundra Owner’s Manual (OM34495U), at 413, available at
                                        24     https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 3/18/21).

                                        25             6
                                                         2011 Toyota Tundra Owner’s Manual, at 417, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM34510U/pdf/OM34510U.pdf (accessed 3/18/21); 2012
                                        26     Toyota Tundra Owner’s Manual, at 426, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34525U/pdf/OM34525U.pdf (accessed 3/18/21); 2013 Toyota Tundra Owner’s Manual, at 426,
                                        27     available at https://www.toyota.com/t3Portal/document/om-s/OM34491U/pdf/OM34491U.pdf (accessed
                                               3/18/21).
                                        28
                                                       7
                                                           2014 Toyota Tundra Owner’s Manual, at 296, available at

                                                                                                 Page 6

                                                                                             COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 8 of 51 Page ID #:14




                                         1            18.     Other Toyota models have also included or offered Bluetooth hands-free
                                         2     phone systems for many years, as shown by the Owner’s Manuals and Navigation Owner’s
                                         3     Manuals for those models. This includes the following, which, along with the Toyota
                                         4     Tundra, constitute the “Class Vehicles,” as set forth below:
                                         5                           Toyota 4Runner9
                                         6                           Toyota Avalon10
                                         7
                                               https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf (accessed 3/18/21).
                                         8
                                                        8
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                                          2015 Toyota Tundra Owner’s Manual, at 296, available at
                                         9     https://www.toyota.com/t3Portal/document/om-s/OM34556U/pdf/OM34556U.pdf (accessed 3/18/21); 2016
                                               Toyota Tundra Owner’s Manual, at 303, available at https://www.toyota.com/t3Portal/document/om-
                                        10     s/OM34569U/pdf/OM34569U.pdf (accessed 3/18/21); 2017 Toyota Tundra Owner’s Manual, at 305,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM34594U/pdf/OM34594U.pdf (accessed
                                        11     3/18/21); 2018 Toyota Tundra Owner’s Manual, at 370, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 3/18/21); 2019
                                        12     Toyota Tundra Owner’s Manual, at 370, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM0C017U/pdf/OM0C017U.pdf (accessed 3/18/21).
                                        13
                                               9
                                                 2007 Toyota 4Runner Navigation Owner’s Manual, at 99, available at
                                        14     https://www.toyota.com/t3Portal/document/omnav-s/OM35868U/pdf/OM35868U.pdf (accessed 7/9/19);
                                               2008 Toyota 4Runner Navigation Owner’s Manual, at 124, available at
                                        15     https://www.toyota.com/t3Portal/document/omnav-s/OM35895U/pdf/OM35895U.pdf (accessed 7/9/19);
                                               2009 Toyota 4Runner Navigation Owner’s Manual, at 127, available at
                                        16     https://www.toyota.com/t3Portal/document/omnav-s/OM35A04U/pdf/OM35A04U.pdf (accessed 7/9/19);
                                               2010 Toyota 4Runner Owner’s Manual, at 380, available at https://www.toyota.com/t3Portal/document/om-
                                        17     s/OM35A36U/pdf/OM35A36U.pdf (accessed 7/9/19); 2011 Toyota 4Runner Owner’s Manual, at 380,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM35A52U/pdf/OM35A52U.pdf (accessed
                                        18     7/9/19); 2012 Toyota 4Runner Owner’s Navigation Manual, at 157, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33A02U-02/pdf/OM33A02U-02.pdf (accessed
                                        19
                                               7/9/19); 2013 Toyota 4Runner Owner’s Manual, at 407, available at
                                        20     https://www.toyota.com/t3Portal/document/om-s/OM35A22U/pdf/OM35A22U.pdf (accessed 7/9/19); 2014
                                               Toyota 4Runner Owner’s Navigation Manual, at 159, available at
                                        21     https://www.toyota.com/t3Portal/document/omnav-s/OM35A86U/pdf/OM35A86U.pdf (accessed 7/9/19);
                                               2015 Toyota 4Runner Owner’s Navigation Manual, at 159, available at
                                        22     https://www.toyota.com/t3Portal/document/omnav-s/OM35B19U/pdf/OM35B19U.pdf (accessed 7/9/19);
                                               2016 Toyota 4Runner Owner’s Navigation Manual, at 157, available at
                                        23     https://www.toyota.com/t3Portal/document/omnav-s/OM35B26U/pdf/OM35B26U.pdf (accessed 7/9/19);
                                               2017 Toyota 4Runner Navigation System Owner’s Manual, at 157, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM35B38U/pdf/OM35B38U.pdf (accessed 7/9/19);
                                               2018 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 157, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM35B47U/pdf/OM35B47U.pdf (accessed 7/9/19);
                                               2019 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 157, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM35B49U/pdf/OM35B49U.pdf (accessed 7/9/19).
                                                        10
                                                           2008 Toyota Avalon Owner’s Manual, at 220, available at
                                        27     https://www.toyota.com/t3Portal/document/om-s/OM41433U/pdf/OM41433U.pdf (accessed 7/8/19); 2009
                                               Toyota Avalon Owner’s Manual, at 234, available at https://www.toyota.com/t3Portal/document/om-
                                        28     s/OM41430U/pdf/OM41430U.pdf (accessed 7/8/19); 2010 Toyota Avalon Owner’s Manual, at 242,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM41437U/pdf/OM41437U.pdf (accessed

                                                                                              Page 7

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 9 of 51 Page ID #:15




                                         1                           Toyota Avalon HV11
                                         2                           Toyota Camry12
                                         3
                                               7/8/19); 2011 Toyota Avalon Owner’s Manual, at 296, available at
                                         4     https://www.toyota.com/t3Portal/document/om-s/OM41434U/pdf/OM41434U.pdf (accessed 7/8/19); 2012
                                               Toyota Avalon Owner’s Manual, at 308, available at https://www.toyota.com/t3Portal/document/om-
                                         5     s/OM41445U/pdf/OM41445U.pdf (accessed 7/8/19); 2013 Toyota Avalon, Avalon HV Owner’s Navigation
                                               Manual, at 122, available at https://www.toyota.com/t3Portal/document/omnav-
                                         6     s/OM41444U/pdf/OM41444U.pdf (accessed 7/8/19); 2014 Toyota Avalon, Avalon HV Owner’s Navigation
                                               Manual, at 122, available at https://www.toyota.com/t3Portal/document/omnav-
                                         7     s/OM41455U/pdf/OM41455U.pdf (accessed 7/8/19); 2015 Toyota Avalon, Avalon HV Owner’s Navigation
                                               Manual, at 173, available at https://www.toyota.com/t3Portal/document/omnav-
                                         8     s/OM41459U/pdf/OM41459U.pdf (accessed 7/8/19); 2016 Toyota Avalon, Avalon HV Owner’s Navigation
                                               Manual, at 175, available at https://www.toyota.com/t3Portal/document/omnav-
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     s/OM07003U/pdf/OM07003U.pdf (accessed 7/8/19); 2017 Toyota Avalon, Avalon HV Navigation System
                                               Owner’s Manual, at 175, available at https://www.toyota.com/t3Portal/document/omnav-
                                        10     s/OM07009U/pdf/OM07009U.pdf (accessed 7/8/19); 2018 Toyota Avalon, Avalon HV Navigation System
                                               Owner’s Manual, at 175, available at https://www.toyota.com/t3Portal/document/omnav-
                                        11     s/OM07012U/pdf/OM07012U.pdf (accessed 7/8/19); 2019 Toyota Avalon, Avalon HV Navigation and
                                               Multimedia System Owner’s Manual, at 195, available at
                                        12     https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed 7/9/19).

                                               11
                                        13        2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/9/19);
                                        14     2014 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/9/19);
                                        15     2015 Toyota Avalon, Avalon, HV Owners Navigation Manual, at 173, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/9/19);
                                        16     2016 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/9/19);
                                        17     2017 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/9/19);
                                        18     2018 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/9/19);
                                        19     2019 Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 195, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed 7/9/19).
                                        20     12 2007 Camry HV Owner’s Manual (OM33749U), at 216, available at

                                               https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021);
                                        21
                                               2007 Camry Navigation Owner’s Manual (OM33673U), at 99, available at
                                        22     https://www.toyota.com/t3Portal/document/omnav-s/OM33673U/pdf/OM33673U.pdf (accessed 3/29/2021);
                                               2008 Camry Owner’s Manual (OM33751U), at 232, available at
                                        23     https://www.toyota.com/t3Portal/document/om-s/OM33751U/pdf/OM33751U.pdf (accessed 3/29/2021);
                                               2008 Camry Navigation Owner’s Manual (OM33752U), at 127, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM33752U/pdf/OM33752U.pdf (accessed 3/29/2021);
                                               2009 Camry Owners Manual (OM33780U), at 232, available at
                                        25     https://www.toyota.com/t3Portal/document/om-s/OM33780U/pdf/OM33780U.pdf (accessed 3/29/2021);
                                               2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed 3/29/2021);
                                               2010 Camry Owners Manual (OM33840U), at 279, available at
                                        27     https://www.toyota.com/t3Portal/document/om-s/OM33840U/pdf/OM33840U.pdf (accessed 3/29/2021);
                                               2010 Camry Navigation Owner’s Manual (OM33795U), at 120, available at
                                        28     https://www.toyota.com/t3Portal/document/omnav-s/OM33795U/pdf/OM33795U.pdf (accessed 3/29/2021);
                                               2011 Camry Owners Manual (OM33897U), at 284, available at

                                                                                              Page 8

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 10 of 51 Page ID #:16




                                         1                          Toyota Camry HV13
                                         2
                                               https://www.toyota.com/t3Portal/document/om-s/OM33897U/pdf/OM33897U.pdf (accessed 3/29/2021);
                                         3     2011 Camry Navigation Owners Manual (OM33849U), at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33849U/pdf/OM33849U.pdf (accessed 3/29/2021);
                                         4     2012 Camry from June 2012 Prod. Owners Manual (OM33A27U), at 328, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A27U/pdf/OM33A27U.pdf (accessed 3/29/2021);
                                         5     2012 Camry from Jan. 2012 to May 2012 Prod. Owners Manual (OM33A40U), at 328, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A40U/pdf/OM33A40U.pdf (accessed 3/29/2021);
                                         6     2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021);
                                         7     2013 Camry Owners Manual (OM33A33U), at 336, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A33U/pdf/OM33A33U.pdf (accessed 3/29/2021);
                                         8     2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 122, available at
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
                                         9
                                               3/29/2021); 2014 Camry from Dec. 2013 Prod. Owners Manual (OM33A82U), at 318, available at
                                        10     https://www.toyota.com/t3Portal/document/om-s/OM33A82U/pdf/OM33A82U.pdf (accessed 3/29/2021);
                                               Toyota 2014 Camry through Nov. 2013 Prod. Owners Manual (OM33B27U), at 336, available at
                                        11     https://www.toyota.com/t3Portal/document/om-s/OM33B27U/pdf/OM33B27U.pdf (accessed 3/29/2021);
                                               2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 157, available
                                        12     at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf (accessed
                                               3/29/2021); 2015 Camry Owners Manual (IM33A86U), at 290, available at
                                        13     https://www.toyota.com/t3Portal/document/om-s/OM33A86U/pdf/OM33A86U.pdf (accessed 3/29/2021);
                                               2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 159, available at
                                        14     https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed 3/29/2021);
                                               2016 Camry through Mar. 2016 Prod. Owners Manual (OM33C34U), at 289, available at
                                        15     https://www.toyota.com/t3Portal/document/om-s/OM33C34U/pdf/OM33C34U.pdf (accessed 3/29/2021);
                                               2016 Camry from Apr. 2016 Prod. Owners Manual (OM33D37U), at 289, available at
                                        16     https://www.toyota.com/t3Portal/document/om-s/OM33D37U/pdf/OM33D37U.pdf (Accessed 3/29/2021);
                                               2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 163, available at
                                        17     https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021);
                                               2017 Camry Owners Manual (OM33C64U), at 289, available at
                                        18     https://www.toyota.com/t3Portal/document/om-s/OM33C64U/pdf/OM33C64U.pdf (accessed 3/29/2021);
                                               2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 163, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021);
                                               2019 Camry Owner’s Manual (OM06142U), at 75, available at
                                        20     https://www.toyota.com/t3Portal/document/om-s/OM06142U/pdf/OM06142U.pdf (accessed 3/29/2021);
                                               2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 215,
                                        21
                                               available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed
                                        22     3/29/2021).
                                               13
                                                  2007 Camry HV Owner’s Manual (OM33749U), at 211, available at
                                        23     https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021);
                                               2007 Camry HV Navigation Owner’s Manual (OM33679U), at 99, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM33679U/pdf/OM33679U.pdf (accessed 3/29/2021);
                                               2008 Camry HV Owner’s Manual (OM33760U), at 213, available at
                                        25     https://www.toyota.com/t3Portal/document/om-s/OM33760U/pdf/OM33760U.pdf (accessed 3/29/2021);
                                               2008 Camry HV Navigation Owner’s Manual (OM33761U), at 127, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM33761U/pdf/OM33761U.pdf (accessed 3/29/2021);
                                               2009 Camry HV Owner’s Manual (OM33788U), at 213, available at
                                        27     https://www.toyota.com/t3Portal/document/om-s/OM33788U/pdf/OM33788U.pdf (accessed 3/29/2021);
                                               2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
                                        28     https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed 3/29/2021);
                                               2010 Camry HV Owners Manual (OM33841U), at 279, available at

                                                                                            Page 9

                                                                                        COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 11 of 51 Page ID #:17




                                         1                           Toyota Highlander14
                                         2     https://www.toyota.com/t3Portal/document/om-s/OM33841U/pdf/OM33841U.pdf (accessed 3/29/2021);
                                               2010 Camry HV Navigation Owner’s Manual (OM33804U), at 120, available at
                                         3     https://www.toyota.com/t3Portal/document/omnav-s/OM33804U/pdf/OM33804U.pdf (accessed 3/29/2021);
                                               2011 Camry HV Owner’s Manual (OM33898U), at 258, available at
                                         4
                                               https://www.toyota.com/t3Portal/document/om-s/OM33898U/pdf/OM33898U.pdf (accessed 3/29/2021);
                                         5     2011 Camry HV Navigation Owners Manual (OM33850U), at 120, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33850U/pdf/OM33850U.pdf (accessed 3/29/2021);
                                         6     2012 Camry HV Owners Manual (OM33A28U), at 326, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A28U/pdf/OM33A28U.pdf (accessed 3/29/2021);
                                         7     2012 Camry HV Owners Manual (OM33A41U), at 326, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A41U/pdf/OM33A41U.pdf (accessed 3/29/2021);
                                         8     2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021);
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     2013 Camry HV Owners Manual (OM33A34U), at 338, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A34U/pdf/OM33A34U.pdf (accessed 3/30/2021);
                                        10     2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
                                        11     3/29/2021); 2014 Camry HV from Dec. 2013 Prod. Owners Manual (OM33A83U), at 312, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A83U/pdf/OM33A83U.pdf (accessed 3/29/2021);
                                        12     2014 Camry HV through Nov. 2013 Prod. Owners Manual (OM33828U), at 338, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33B28U/pdf/OM33B28U.pdf (accessed 3/29/2021);
                                        13     2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159, available
                                               at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf (accessed
                                        14     3/29/2021); 2015 Camry HV Owners Manual (OM33A87U), at 296, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A87U/pdf/OM33A87U.pdf (accessed 3/29/2021);
                                        15     2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 161, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed 3/29/2021);
                                        16
                                               2016 Camry HV Owners Manual (OM33C35U), at 297, available at
                                        17     https://www.toyota.com/t3Portal/document/om-s/OM33C35U/pdf/OM33C35U.pdf (accessed 3/29/2021);
                                               2016 Camry HV Owners Manuals (OM33D38U), at 297, available at
                                        18     https://www.toyota.com/t3Portal/document/om-s/OM33D38U/pdf/OM33D38U.pdf (accessed 3/29/2021);
                                               2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 163, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021);
                                               2017 Camry HV Owners Manual (OM33C65U), at 297, available at
                                        20     https://www.toyota.com/t3Portal/document/om-s/OM33C65U/pdf/OM33C65U.pdf (accessed 3/29/2021);
                                               2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 163, available at
                                        21     https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021);
                                               2019 Camry HV Owner’s Manual (OM06143U), at 76, available at
                                        22     https://www.toyota.com/t3Portal/document/om-s/OM06143U/pdf/OM06143U.pdf (accessed 3/29/2021);
                                               2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 215,
                                        23     available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed
                                               3/29/2021).
                                        24               14
                                                            2008 Toyota Highlander Owner’s Manual (OM48690U), at 324, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM48690U/pdf/OM48690U.pdf. (accessed 6/12/19); 2008
                                        25     Toyota Highlander Owner’s Manual (OM48851U), at 325, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM48851U/pdf/OM48851U.pdf (accessed 7/10/19); 2009
                                        26     Toyota Highlander Owner’s Manual, at 342, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM48853U/pdf/OM48853U.pdf (accessed 6/14/19); 2010 Toyota Highlander Owner’s Manual, at 348,
                                        27     available at https://www.toyota.com/t3Portal/document/om-s/OM48B60U/pdf/OM48B60U.pdf (accessed
                                               6/14/19); 2011 Toyota Highlander Owner’s Manual, at 340, available at
                                        28     https://www.toyota.com/t3Portal/document/om-s/OM48A73U/pdf/OM48A73U.pdf (accessed 6/14/19); 2012
                                               Toyota Highlander Owner’s Manual, at 363, available at https://www.toyota.com/t3Portal/document/om-

                                                                                             Page 10

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 12 of 51 Page ID #:18




                                         1                           Toyota Highlander, HV15
                                         2                           Toyota Prius16
                                         3
                                               s/OM48A09U/pdf/OM48A09U.pdf (accessed 6/14/19); 2013 Toyota Highlander Owner’s Manual, at 373,
                                         4     available at https://www.toyota.com/t3Portal/document/om-s/OM48A38U/pdf/OM48A38U.pdf (accessed
                                               6/14/19); 2014 Toyota Highlander Owner’s Manual, at 384, available at
                                         5     https://www.toyota.com/t3Portal/document/om-s/OM48A12U/pdf/OM48A12U.pdf (accessed 6/14/19); 2015
                                               Toyota Highlander Owner’s Manual, at 384, available at https://www.toyota.com/t3Portal/document/om-
                                         6     s/OM48E98U/pdf/OM48E98U.pdf (accessed 6/14/19); 2016 Toyota Highlander Owner’s Manual, at 386,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM48F09U/pdf/OM48F09U.pdf (accessed
                                         7     6/14/19); 2017 Toyota Highlander Owner’s Manual, at 397, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM0E017U/pdf/OM0E017U.pdf (accessed 6/14/19); 2018
                                         8     Toyota Highlander Owner’s Manual, at 397, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM0E031U/pdf/OM0E031U.pdf (accessed 6/14/19); 2019 Toyota Highlander Owner’s Manual, at 403,
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     available at https://www.toyota.com/t3Portal/document/om-s/OM0E047U/pdf/OM0E047U.pdf (accessed
                                               6/14/19).
                                        10     15 2008 Toyota Highlander HV Owner’s Manual (OM48694U), at 330, available at
                                        11     https://www.toyota.com/t3Portal/document/om-s/OM48694U/pdf/OM48694U.pdf (accessed 7/9/19); 2008
                                               Toyota Highlander HV Owner’s Manual (OM48852U), at 330, available at
                                        12     https://www.toyota.com/t3Portal/document/om-s/OM48852U/pdf/OM48852U.pdf (accessed 7/9/19); 2009
                                               Toyota Highlander HV Owner’s Manual, at 338, available at
                                        13     https://www.toyota.com/t3Portal/document/om-s/OM48837U/pdf/OM48837U.pdf (accessed 7/9/19); 2010
                                               Toyota Highlander HV Owner’s Manual, at 340, available at
                                        14     https://www.toyota.com/t3Portal/document/om-s/OM48A63U/pdf/OM48A63U.pdf (accessed 7/9/19); 2011
                                               Toyota Highlander HV Owner’s Manual, at 352, available at
                                        15     https://www.toyota.com/t3Portal/document/om-s/OM48A67U/pdf/OM48A67U.pdf (accessed 7/9/19); 2012
                                               Toyota Highlander HV Owner’s Manual, at 368, available at
                                        16     https://www.toyota.com/t3Portal/document/om-s/OM48A10U/pdf/OM48A10U.pdf (accessed 7/9/19); 2013
                                               Toyota Highlander HV Owner’s Manual, at 376, available at
                                        17     https://www.toyota.com/t3Portal/document/om-s/OM48A24U/pdf/OM48A24U.pdf (accessed 7/9/19); 2014
                                               Highlander, Highlander HV Owner’s Navigation Manual, at 221, available at
                                        18     https://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 7/9/19);
                                               2015 Toyota Highlander, Highlander HV Owner’s Manual, at 221, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed 7/9/19);
                                               2016 Toyota Highlander Owner’s Manual, at 386, available at
                                        20     https://www.toyota.com/t3Portal/document/om-s/OM48F09U/pdf/OM48F09U.pdf (accessed 7/9/19); 2017
                                               Toyota Highlander HV Owner’s Manual, at 395, available at
                                        21
                                               https://www.toyota.com/t3Portal/document/om-s/OM0E018U/pdf/OM0E018U.pdf (accessed 7/9/19); 2018
                                        22     Toyota Highlander HV Owner’s Manual, at 395, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM0E032U/pdf/OM0E032U.pdf (accessed 7/9/19); 2019
                                        23     Highlander HV Owner’s Manual, at 401, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM0E048U/pdf/OM0E048U.pdf (accessed 7/9/19).
                                               16 2007 Toyota Prius Owner’s Manual, at 171, available at https://www.toyota.com/t3Portal/document/om-
                                        24
                                               s/OM47568U/pdf/OM47568U.pdf (accessed 7/9/19); 2008 Toyota Prius Owner’s Manual, at 272, available
                                        25     at https://www.toyota.com/t3Portal/document/om-s/OM47613U/pdf/OM47613U.pdf (accessed 7/9/19); 2009
                                               Toyota Prius Owner’s Manual, at 269, available at https://www.toyota.com/t3Portal/document/om-
                                        26     s/OM47614U/pdf/OM47614U.pdf (accessed 7/9/19); 2010 Toyota Prius Owner’s Manual, at 326, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM47668U/pdf/OM47668U.pdf (accessed 7/9/19); 2011
                                        27     Toyota Prius Owner’s Manual, at 337, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM47685U/pdf/OM47685U.pdf (accessed 7/9/19); 2012 Toyota Prius Navigation Owner’s Manual, at 134,
                                        28     available at https://www.toyota.com/t3Portal/document/omnav-s/OM47719U/pdf/OM47719U.pdf (accessed
                                               7/9/19); 2013 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at

                                                                                              Page 11

                                                                                           COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 13 of 51 Page ID #:19




                                         1                           Toyota Prius V17
                                         2                           Toyota Sequoia18
                                         3
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47805U/pdf/OM47805U.pdf (accessed 7/9/19);
                                         4     2014 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47858U/pdf/OM47858U.pdf (accessed 7/9/19);
                                         5     2015 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47A72U/pdf/OM47A72U.pdf (accessed 7/9/19);
                                         6     2016 Toyota Prius Owner’s Manual, at 470, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM47A29U/pdf/OM47A29U.pdf (accessed 7/9/19); 2017 Toyota Prius Owner’s Manual, at 468, available
                                         7     at https://www.toyota.com/t3Portal/document/om-s/OM47B54U/pdf/OM47B54U.pdf (accessed 7/9/19);
                                               2018 Toyota Prius Owner’s Manual, at 474, available at https://www.toyota.com/t3Portal/document/om-
                                         8     s/OM47B89U/pdf/OM47B89U.pdf (accessed 7/9/19); 2019 Toyota Prius Owner’s Manual, at 484, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM47C35U/pdf/OM47C35U.pdf (accessed 7/9/19).
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9              17
                                                           2012 Toyota Prius V Navigation Owner’s Manual, at 132, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47675U/pdf/OM47675U.pdf (accessed 7/9/19);
                                        10     2013 Toyota Prius V Owner’s Navigation Manual, at 132, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47828U/pdf/OM47828U.pdf (accessed 7/9/19);
                                        11     2014 Toyota Prius V Owner’s Navigation Manual at 132, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47847U/pdf/OM47847U.pdf (accessed 7/9/19);
                                        12     2015 Toyota Prius V Owner’s Manual, at 321, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM47887U/pdf/OM47887U.pdf (accessed 7/9/19); 2016 Toyota Prius V Owner’s Manual, at 323,
                                        13     available at https://www.toyota.com/t3Portal/document/om-s/OM47B12U/pdf/OM47B12U.pdf (accessed
                                               7/9/19); 2017 Toyota Prius V Owner’s Manual, at 323, available at
                                        14     https://www.toyota.com/t3Portal/document/om-s/OM47B23U/pdf/OM47B23U.pdf (accessed 7/9/19).

                                        15              18
                                                           2008 Toyota Sequoia Owner’s Manual, at 329, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM34478U/pdf/OM34478U.pdf (accessed 7/9/19); 2009
                                        16     Toyota Sequoia Owner’s Manual, at 338, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34471U/pdf/OM34471U.pdf (accessed 7/9/19); 2010 Toyota Sequoia Owner’s Manual (OM34496U),
                                        17     at 336, available at https://www.toyota.com/t3Portal/document/om-s/OM34496U/pdf/OM34496U.pdf
                                               (accessed 7/9/19); 2010 Toyota Sequoia Owner’s Manual (OM34501U), at 338, available at
                                        18     https://www.toyota.com/t3Portal/document/om-s/OM34501U/pdf/OM34501U.pdf (accessed 7/9/19); 2011
                                               Toyota Sequoia Owner’s Manual (OM34453U), at 399, available at
                                        19     https://www.toyota.com/t3Portal/document/om-s/OM34453U/pdf/OM34453U.pdf (accessed 7/9/19); 2011
                                               Toyota Sequoia Owner’s Manual (OM34523U), at 399, available at
                                        20     https://www.toyota.com/t3Portal/document/om-s/OM34523U/pdf/OM34523U.pdf (accessed 7/9/19); 2012
                                               Toyota Sequoia Owner’s Manual, at 419, available at https://www.toyota.com/t3Portal/document/om-
                                        21     s/OM34518U/pdf/OM34518U.pdf (accessed 7/9/19); 2013 Toyota Sequoia Owner’s Manual (OM34441U),
                                               at 448, available at https://www.toyota.com/t3Portal/document/om-s/OM34441U/pdf/OM34441U.pdf
                                        22     (accessed 7/9/19); 2013 Toyota Sequoia Owner’s Manual (OM34450U), at 448, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM34450U/pdf/OM34450U.pdf (accessed 7/9/19); 2014
                                        23     Toyota Sequoia Owner’s Manual, at 380, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34540U/pdf/OM34540U.pdf (accessed 7/9/19); 2015 Toyota Sequoia through Oct. 2014 Prod. Owner’s
                                        24     Manual (OM34549U), at 378, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34549U/pdf/OM34549U.pdf (accessed 7/9/19); 2015 Toyota Sequoia from Nov. 2014 Prod. Sequoia
                                        25     Owner’s Manual (OM34565U), at 378, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34565U/pdf/OM34565U.pdf (accessed 7/9/19); 2016 Toyota Sequoia Owner’s Navigation Manual, at
                                        26     185, available at https://www.toyota.com/t3Portal/document/omnav-s/OM34578U/pdf/OM34578U.pdf
                                               (accessed 7/9/19); 2017 Toyota Sequoia Navigation System Owner’s Manual, at 185, available at
                                        27     https://www.toyota.com/t3Portal/document/omnav-s/OM34601U/pdf/OM34601U.pdf (accessed 7/9/19);
                                               2018 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
                                        28     https://www.toyota.com/t3Portal/document/omnav-s/OM0C007U/pdf/OM0C007U.pdf (accessed 7/9/19);
                                               2019 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at

                                                                                              Page 12

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 14 of 51 Page ID #:20




                                         1                           Toyota Sienna19
                                         2                           Toyota Tacoma20
                                         3                           Toyota Tundra21
                                         4
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM0C015U/pdf/OM0C015U.pdf (accessed 7/9/19).
                                         5
                                                        19
                                                           2007 Toyota Sienna Navigation Owner’s Manual, at 99, available at
                                         6     https://www.toyota.com/t3Portal/document/omnav-s/OM45439U/pdf/OM45439U.pdf (accessed 7/8/19);
                                               2008 Toyota Sienna Owner’s Manual, at 317, available at https://www.toyota.com/t3Portal/document/om-
                                         7     s/OM45455U/pdf/OM45455U.pdf (accessed 7/8/19); 2009 Toyota Sienna Owner’s Manual, at 327, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM45452U/pdf/OM45452U.pdf (accessed 7/8/19); 2010
                                         8     Toyota Sienna Owner’s Manual, at 327, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM45462U/pdf/OM45462U.pdf (accessed 7/8/19); 2011 Toyota Sienna Owner’s Manual, at 488, available
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     at https://www.toyota.com/t3Portal/document/om-s/OM45466U/pdf/OM45466U.pdf (accessed 7/8/19); 2012
                                               Toyota Sienna Owner’s Manual, at 529, available at https://www.toyota.com/t3Portal/document/om-
                                        10     s/OM45477U/pdf/OM45477U.pdf (accessed 7/9/18); 2013 Toyota Sienna Owner’s Manual, at 543, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM45472U/pdf/OM45472U.pdf (accessed 7/9/19); 2014
                                        11     Toyota Sienna Owner’s Manual, at 545, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM45483U/pdf/OM45483U.pdf (accessed 7/9/19); 2015 Toyota Sienna Owner’s Manual, at 366, available
                                        12     at https://www.toyota.com/t3Portal/document/om-s/OM08001U/pdf/OM08001U.pdf (accessed 7/9/19); 2016
                                               Toyota Sienna Owner’s Manual, at 367, available at https://www.toyota.com/t3Portal/document/om-
                                        13     s/OM08013U/pdf/OM08013U.pdf (accessed 7/9/19); 2017 Toyota Sienna Owner’s Manual, at 371, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM08007U/pdf/OM08007U.pdf (accessed 7/9/19); 2018
                                        14     Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 287, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM08021U/pdf/OM08021U.pdf (accessed 7/9/19);
                                        15     2019 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 293, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM08027U/pdf/OM08027U.pdf (accessed 7/9/19).
                                        16
                                                        20
                                                           2009 Toyota Tacoma Owner’s Manual, at 262, available at
                                        17     https://www.toyota.com/t3Portal/document/om-s/OM35883U/pdf/OM35883U.pdf (accessed 7/9/19); 2010
                                               Toyota Tacoma Owner’s Manual, at 268, available at https://www.toyota.com/t3Portal/document/om-
                                        18     s/OM35A51U/pdf/OM35A51U.pdf (accessed 7/9/19); 2011 Toyota Tacoma Owner’s Manual (OM35A58U),
                                               at 276, available at https://www.toyota.com/t3Portal/document/om-s/OM35A34U/pdf/OM35A34U.pdf
                                        19     (accessed 7/9/19); 2011 Toyota Tacoma Owner’s Manual (OM35A58U), at 276, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM35A58U/pdf/OM35A58U.pdf (accessed 7/9/19); 2012
                                        20     Toyota Tacoma Owner’s Manual, at 326, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM35A48U/pdf/OM35A48U.pdf (accessed 7/9/19); 2014 Toyota Tacoma Owner’s Manual, at 314,
                                        21     available at https://www.toyota.com/t3Portal/document/om-s/OM35A38U/pdf/OM35A38U.pdf (accessed
                                               7/9/19); 2015 Toyota Tacoma through Oct. 2014 Prod. Owner’s Manual (OM04001U), at 305, available at
                                        22     https://www.toyota.com/t3Portal/document/om-s/OM04001U/pdf/OM04001U.pdf (accessed 7/9/19); 2015
                                               Toyota Tacoma from Nov. 2014 Prod. Owner’s Manual (OM04009U), at 305, available at
                                        23     https://www.toyota.com/t3Portal/document/om-s/OM04009U/pdf/OM04009U.pdf (accessed 7/9/19); 2016
                                               Toyota Tacoma Owner’s Manual, at 329, available at https://www.toyota.com/t3Portal/document/om-
                                        24     s/OM04005U/pdf/OM04005U.pdf (accessed 7/9/19); 2017 Toyota Tacoma Owner’s Manual, at 333,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM04013U/pdf/OM04013U.pdf (accessed
                                        25     7/9/19); 2018 Toyota Tacoma Owner’s Manual, at 386, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM04017U/pdf/OM04017U.pdf (accessed 7/9/19); 2019
                                        26     Toyota Tacoma Owner’s Manual, at 386, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM04021U/pdf/OM04021U.pdf (accessed 7/9/19).
                                        27
                                               21
                                                  2007 Toyota Tundra Owner’s Manual, at 348, available at
                                        28     https://www.toyota.com/t3Portal/document/om-s/OM34463U/pdf/OM34463U.pdf (accessed 7/9/19); 2008
                                               Toyota Tundra Owner’s Manual, at 351, available at https://www.toyota.com/t3Portal/document/om-

                                                                                             Page 13

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 15 of 51 Page ID #:21




                                         1                            Toyota Yaris22
                                         2             19.     Toyota has publicized the supposed hands-free phone capabilities that are
                                         3     available in its vehicles. For example, on a prior iteration of Toyota Sales’ website from
                                         4     2019, under the heading entitled “Local Specials,” there was a webpage with the headline
                                         5     “Drive Safely with Hands Free In-Car Navigation & Calling” referencing the advantages of
                                         6     hands-free calling that stated: “Taking your eyes off the road to dial is never a good
                                         7     decision. With hands-free calling in your car you can say the number or the contact name
                                         8     that you want to connect with.”23 It further provided: “[Y]ou do not need a smartphone to
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     use Bluetooth hands-free phone.” Id. Toyota made this same statement on this web page
                                        10     since at least 2015, as shown by the Internet Archive Wayback Machine.24
                                        11             20.     Toyota also has a “Bluetooth Support” webpage, on which it states, “Toyota
                                        12     multimedia systems work with your smartphone to provide hands-free calling, audio
                                        13
                                               s/OM34477U/pdf/OM34477U.pdf (accessed 7/9/19); 2009 Toyota Tundra Owner’s Manual, at 360, available
                                        14     at https://www.toyota.com/t3Portal/document/om-s/OM34474U/pdf/OM34474U.pdf (accessed 7/9/19); 2010
                                               Toyota Tundra Owner’s Manual (OM34516U), at 413, available at
                                        15     https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 7/9/19); 2010
                                               Toyota Tundra Owner’s Manual (OM34495U), at 415, available at
                                        16     https://www.toyota.com/t3Portal/document/om-s/OM34495U/pdf/OM34495U.pdf (accessed 7/9/19); 2011
                                               Toyota Tundra Owner’s Manual, at 417, available at https://www.toyota.com/t3Portal/document/om-
                                        17     s/OM34510U/pdf/OM34510U.pdf (accessed 7/9/19); 2012 Toyota Tundra Owner’s Manual, at 426, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 7/9/19); 2013
                                        18
                                               Toyota Tundra Owner’s Manual, at 426, available at https://www.toyota.com/t3Portal/document/om-
                                        19     s/OM34491U/pdf/OM34491U.pdf (accessed 7/9/19); 2014 Toyota Tundra Owner’s Manual, at 296, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf (accessed 7/9/19); 2015
                                        20     Toyota Tundra Owner’s Manual, at 296, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34556U/pdf/OM34556U.pdf (accessed 7/9/19); 2016 Toyota Tundra Owner’s Manual, at 303, available
                                        21     at https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 7/9/19); 2017
                                               Toyota Tundra Owner’s Manual, at 305, available at https://www.toyota.com/t3Portal/document/om-
                                        22     s/OM34594U/pdf/OM34594U.pdf (accessed 7/9/19); 2018 Toyota Tundra Owner’s Manual, at 370, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 7/9/19);
                                        23     2019 Toyota Tundra Owner’s Manual, at 370, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM0C017U/pdf/OM0C017U.pdf (accessed 7/9/19).
                                        24     22 2012-2014 Toyota Yaris Hatchback Premium Audio Owners Manual, at 48, available at

                                               https://www.toyota.com/t3Portal/document/omnav-s/OMTADG0261D/pdf/T-ADG-0261-D.pdf (accessed
                                        25     7/11/19); 2019 Toyota Yaris Sedan Owner’s Manual, at 373, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM99S50z/pdf/OM99S50z.pdf (accessed 7/11/19).
                                        26              23
                                                           https://www.toyota.com/car-tips/drive-safe-hands-free-in-car-navigation-calling (accessed
                                               6/6/19).
                                        27
                                                       24See, e.g., https://web.archive.org/web/20151218030339/https:/www.toyota.com/car-tips/drive-
                                        28     safe-hands-free-in-car-navigation-calling (accessed 3/18/21).


                                                                                               Page 14

                                                                                            COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 16 of 51 Page ID #:22




                                         1     streaming and more.”25 Toyota has made a similar statement on this webpage since at least
                                         2     2016, as shown by the Internet Archive Wayback Machine.26
                                         3             21.        While Toyota publicizes the hands-free phone capabilities in its vehicles,
                                         4     many of its vehicles suffer from the Echo Defect described above due to a defect in their
                                         5     design and/or manufacturing, which makes it nearly impossible for Plaintiff’s and Class
                                         6     Members’ to use their hands-free phone systems.
                                         7                                     Toyota’s Knowledge of the Echo Defect
                                         8             22.        Toyota has known about the Echo Defect since at least 2007.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     A.      Toyota’s Knowledge of the Echo Defect Evidenced by Statements in Its
                                                       Owner’s Manuals.
                                        10
                                                       23.        Toyota’s knowledge of the Echo Defect is demonstrated by statements
                                        11
                                               contained in Toyota’s Owner’s Manuals and Navigation Owner’s Manuals. Toyota could
                                        12
                                               not have made the below statements in its Owner’s Manuals and Navigation Owner’s
                                        13
                                               Manuals relating to the existence of an echo if it did not know about the Echo Defect at the
                                        14
                                               time the Owner’s Manuals and Navigation Owner’s Manuals were published.
                                        15
                                                       24.        As shown by the following review of Toyota’s Owner’s Manuals for the
                                        16
                                               Class Vehicles, Toyota has acknowledged that there is an echo in calls made with its hands-
                                        17
                                               free phone system in Highlanders since 2008.
                                        18
                                                       25.        For example, the 2008 Toyota Highlander Owner’s Manual has a section
                                        19
                                               entitled, “Using the hands-free phone system (for cellular phone)/Hands-free phone system
                                        20
                                               (for cellular phone) features,” and a subsection entitled, “when using the hands-free
                                        21
                                               system.” In that subsection there is a bullet point, in which Toyota states: “If the received
                                        22
                                               call volume is overly loud, an echo may be heard.”27 In the same section under a
                                        23
                                               subsection entitled, “When talking on the phone,” Toyota states, “Keep the volume of the
                                        24
                                        25             25   https://www.toyota.com/connect/ (accessed 3/18/21), (italics in original).

                                        26             26 See, e.g., https://web.archive.org/web/20160802225037/https://www.toyota.com/connect/

                                               (accessed 3/18/21).
                                        27
                                                     27
                                                        2008 Highlander Owner’s Manual (OM48690U), at 324; 2008 Highlander Owner’s Manual
                                        28     (OM48851U), at 325.


                                                                                                    Page 15

                                                                                                COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 17 of 51 Page ID #:23




                                         1     receiving voice down. Otherwise, voice echo will increase.”28 Because Toyota states that
                                         2     “voice echo will increase,” rather than “voice echo will occur,” Toyota acknowledges that
                                         3     voice echo is inherent in the system.
                                         4            26.       Similarly, the 2008 Highlander Navigation Owner’s Manual has a section
                                         5     entitled, “Other Functions.” A box in that section labeled “Information” contains a bullet
                                         6     point that states: “Keep the volume of receiving voice down. Otherwise, echo is coming
                                         7     up. When you talk on the phone, speak clearly towards the microphone.”29
                                         8            27.       Both the 2009 and 2010 Highlander Owner’s Manuals and Highlander
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     Navigation Owner’s Manuals contain the same statements as the ones quoted above from
                                        10     the 2008 Owner’s Manual.30
                                        11            28.       The 2011 Highlander Owner’s Manual only contains the second of the two
                                        12     statements from 2008, and changes the words “receiving voice” to “incoming voice,” so
                                        13     that it states: “Keep the volume of the incoming voice down. Otherwise, voice echo will
                                        14     increase.”31 The 2011 Highlander Navigation Owner’s Manual has no change from the
                                        15     above language in the 2008 Highlander Navigation Owner’s Manual.32
                                        16            29.       The 2012 Highlander Owner’s Manual and 2012 Highlander Navigation
                                        17     Owner’s Manual contain the same language set forth above from the 2011 Manuals33, as do
                                        18     the 2013 Highlander Owner’s Manual and 2013 Highlander Navigation Owner’s Manual.34
                                        19
                                                     28 2008 Highlander Owner’s Manual (OM48690U), at 339; 2008 Highlander Owner’s Manual
                                        20     (OM48851U), at 339.
                                        21              29
                                                           2008 Highlander Navigation Owner’s Manual, at 128, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48695U/pdf/OM48695U.pdf (accessed 6/12/19).
                                        22
                                               302009 Highlander Owner’s Manual at 342, 346; 2009 Highlander Navigation Owner’s Manual, at 108,
                                        23     available at https://www.toyota.com/t3Portal/document/omnav-s/OM48838U/pdf/OM48838U.pdf. (accessed
                                               6/12/19); 2010 Highlander Owner’s Manual, at 348, 362; 2010 Highlander Owner’s Navigation Manual, at
                                        24
                                               128, available at https://www.toyota.com/t3Portal/document/omnav-s/OM48A61U/pdf/OM48A61U.pdf
                                        25     (accessed 6/12/19).
                                                      31
                                                           2011 Highlander Owner’s Manual, at 356.
                                        26
                                                        32 2011 Highlander Navigation Owner’s Manual, at 124, available at
                                        27     https://www.toyota.com/t3Portal/document/omnav-s/OM48A75U/pdf/OM48A75U.pdf (accessed 6/13/19).

                                        28            33
                                                          2012 Highlander Owner’s Manual, at 379; 2012 Highlander Navigation Owner’s Manual at 124,
                                               available at https://www.toyota.com/t3Portal/document/omnav-s/OM48D02U/pdf/OM48D02U.pdf (accessed

                                                                                               Page 16

                                                                                            COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 18 of 51 Page ID #:24




                                         1             30.       The 2014 Highlander Owner’s Manual contains a section entitled
                                         2     “Bluetooth” and a subsection entitled, “When using the hands-free system.” There, Toyota
                                         3     states: “If the received call volume is overly loud, an echo may be heard.”35 The 2014
                                         4     Highlander Owner’s Navigation Manual has a section entitled, “Phone Operation (Hands-
                                         5     Free System for Cellular Phones),” that states: “Keep call volume down. Otherwise, the
                                         6     other party’s voice may be audible outside the vehicle and voice echo may increase. When
                                         7     talking on the phone, speak clearly towards the microphone.”36 Again, this is an
                                         8     acknowledgement that voice echo is inherent in the system.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9             31.       The language in the 2015-2019 Highlander Owner’s Manuals and Highlander
                                        10     Navigation Owner’s Manuals is the same as the language set forth above from the
                                        11     respective manuals for 2014.37
                                        12             32.       Toyota also acknowledges that there is an echo in calls made with its hands-
                                        13     free phone system in many of the Owner’s Manuals and/or Navigation Owner’s Manuals
                                        14     for the other Class Vehicles identified above. These admissions are set forth below.
                                        15             33.       Toyota 4Runner:
                                        16                          2007 - 2013 Navigation Owner’s Manuals: “Keep the volume of
                                        17                           receiving voice down. Otherwise, echo is coming up.”38
                                        18
                                               6/13/19).
                                        19     342013 Highlander Owner’s Manual, at 389; 2013 Highlander Navigation Owner’s Manual, at 124, available
                                        20     at https://www.toyota.com/t3Portal/document/omnav-s/OM48A37U/pdf/OM48A37U.pdf (accessed 6/13/19).
                                                       35
                                                            2014 Highlander Owner’s Manual, at 412.
                                        21
                                                        36 2014 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available
                                        22     athttps://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 6/13/19).

                                        23              37
                                                           2015 Highlander Owner’s Manual, at 412; 2015 Highlander, Highlander HV Owner’s Navigation
                                               Manual, at 223, available athttps://www.toyota.com/t3Portal/document/omnav-
                                        24     s/OM48F03U/pdf/OM48F03U.pdf (accessed 6/13/19); 2016 Highlander Owner’s Manual, at 414; 2016
                                               Highlander, Highlander HV Owner’s Navigation Manual, at 225, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM48F13U/pdf/OM48F13U.pdf (accessed 6/13/19);
                                               2017 Highlander Owner’s Manual, at 425; 2017 Highlander, Highlander HV Navigation System Owner’s
                                        26     Manual, at 263; 2018 Highlander Owner’s Manual, at 425; 2018 Highlander, Highlander HV Navigation
                                               System Owner’s Manual, at 263, available at https://www.toyota.com/t3Portal/document/omnav-
                                        27     s/OM0E034U/pdf/OM0E034U.pdf (accessed 6/13/19); 2019 Highlander Owner’s Manual, at 431; 2019
                                               Highlander, Highlander HV Navigation System Owner’s Manual, at 263, available
                                        28     athttps://www.toyota.com/t3Portal/document/omnav-s/OM0E050U/pdf/OM0E050U.pdf (accessed 6/13/19).


                                                                                                Page 17

                                                                                             COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 19 of 51 Page ID #:25




                                         1                       2014 - 2019 Navigation Owner’s Manuals: “Keep call volume down.
                                         2                        Otherwise, the other party’s voice may be audible outside the vehicle and
                                         3                        voice echo may increase.”39
                                         4                       2010 - 2013 Owner’s Manuals: “Keep the volume of the incoming voice
                                         5                        down. Otherwise, voice echo will increase.”40
                                         6            34.     Toyota Avalon/Avalon HV:
                                         7                       2008 - 2012 Owner’s Manuals: “Keep the volume of the receiving voice
                                         8                        down. Otherwise, voice echo will increase.”41
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9            38
                                                         2007 Toyota 4Runner Navigation Owner’s Manual, at 100, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35868U/pdf/OM35868U.pdf (accessed 7/10/19);
                                        10     2008 Toyota 4Runner Navigation Owner’s Manual, at 125, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35895U/pdf/OM35895U.pdf (accessed 7/10/19);
                                        11     2009 Toyota 4Runner Navigation Owner’s Manual, at 128, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35A04U/pdf/OM35A04U.pdf (accessed 7/10/19);
                                        12     2010 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35A16U/pdf/OM35A16U.pdf (accessed 7/10/19);
                                        13     2011 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35A56U/pdf/OM35A56U.pdf (accessed 7/10/19);
                                        14     2012 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35A57U/pdf/OM35A57U.pdf (accessed 7/10/19);
                                        15     2013 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM35A79U/pdf/OM35A79U.pdf (accessed 7/10/19).
                                        16
                                                      39
                                                         2014 Toyota 4Runner Navigation Owner’s Manual, at 161, available at
                                        17     https://www.toyota.com/t3Portal/document/omnav-s/OM35A86U/pdf/OM35A86U.pdf (accessed 7/10/19);
                                               2015 Toyota 4Runner Navigation Owner’s Manual, at 161, available at
                                        18     https://www.toyota.com/t3Portal/document/omnav-s/OM35B19U/pdf/OM35B19U.pdf (accessed 7/10/19);
                                               2016 Toyota 4Runner Navigation Owner’s Manual, at 159, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM35B26U/pdf/OM35B26U.pdf (accessed 7/10/19);
                                               2017 Toyota 4Runner Navigation Owner’s Manual, at 159, available at
                                        20     https://www.toyota.com/t3Portal/document/omnav-s/OM35B38U/pdf/OM35B38U.pdf (accessed 7/10/19);
                                               2018 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 159, available at
                                        21     https://www.toyota.com/t3Portal/document/omnav-s/OM35B47U/pdf/OM35B47U.pdf (accessed 7/10/19);
                                               2019 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 159, available at
                                        22     https://www.toyota.com/t3Portal/document/omnav-s/OM35B49U/pdf/OM35B49U.pdf (accessed 7/10/19).

                                        23              40
                                                           2010 Toyota 4Runner Owner’s Manual, at 395, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM35A36U/pdf/OM35A36U.pdf (accessed 7/10/19); 2011
                                        24     Toyota 4Runner Owner’s Manual, at 395, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM35A52U/pdf/OM35A52U.pdf (accessed 7/10/19); 2012 Toyota 4Runner Owner’s Manual, at 420,
                                        25     available at https://www.toyota.com/t3Portal/document/om-s/OM35819U/pdf/OM35819U.pdf (accessed
                                               7/10/19); 2013 Toyota 4Runner Owner’s Manual, at 423, available at
                                        26     https://www.toyota.com/t3Portal/document/om-s/OM35A22U/pdf/OM35A22U.pdf (accessed 7/10/19).

                                        27              41
                                                           2008 Toyota Avalon Owner’s Manual, at 235, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM41433U/pdf/OM41433U.pdf (accessed 7/9/19); 2009
                                        28     Toyota Avalon Owner’s Manual, at 249, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM41430U/pdf/OM41430U.pdf (accessed 7/9/19); 2010 Toyota Avalon Owner’s Manual, at 258,

                                                                                            Page 18

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 20 of 51 Page ID #:26




                                         1                       2011 Navigation Owner’s Manual: “Keep the volume of receiving voice
                                         2                        down. Otherwise, an echo will be heard.”42
                                         3                       2013 - 2019 Owner’s Navigation Manuals (Avalon/Avalon HV): “Keep
                                         4                        call volume down. Otherwise, the other party’s voice may be audible
                                         5                        outside the vehicle and voice echo may increase.”43
                                         6            35.     Toyota Camry:
                                         7                       2007 Owner’s Manual: “Keep the volume of the receiving voice down.
                                         8                        Otherwise, echo is coming up.”44
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                       2008 – 2011 Owner’s Manuals: “Keep the volume of the received voice
                                        10                        down. Otherwise, voice echo will increase.”45
                                        11
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM41437U/pdf/OM41437U.pdf (accessed
                                        12     7/9/19); 2011 Toyota Avalon Owner’s Manual, at 312, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM41434U/pdf/OM41434U.pdf (accessed 7/9/19); 2012
                                        13     Toyota Avalon Owner’s Manual, at 324, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM41445U/pdf/OM41445U.pdf (accessed 7/9/19).
                                        14
                                                        42
                                                           2011 Toyota Avalon Navigation Owner’s Manual, at 122, available at
                                        15     https://www.toyota.com/t3Portal/document/omnav-s/OM41436U/pdf/OM41436U.pdf (accessed 7/9/19).

                                        16              43
                                                           2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/9/19);
                                        17     2014 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/9/19);
                                        18     2015 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/9/19);
                                        19     2016 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 177, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/9/19);
                                        20     2017 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 177, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/9/19);
                                        21     2018 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 177, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/9/19);
                                        22     2019 Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 197, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed 7/9/19).
                                        23
                                               44
                                                  2007 Camry Owner’s Manual (OM33748U), at 244, available at
                                        24     https://www.toyota.com/t3Portal/document/om-s/OM33748U/pdf/OM33748U.pdf (accessed 3/29/2021).
                                        25     452008 Camry Owner’s Manual (OM33751U), at 247, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33751U/pdf/OM33751U.pdf (accessed 3/29/2021);
                                        26     2009 Camry Owners Manual (OM33780U), at 247, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33780U/pdf/OM33780U.pdf (accessed 3/29/2021);
                                        27     2010 Camry Owners Manual (OM33840U), at 295, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33840U/pdf/OM33840U.pdf (accessed 3/29/2021);
                                        28     2011 Camry Owners Manual (OM33897U), at 300, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33897U/pdf/OM33897U.pdf (accessed 3/29/2021).

                                                                                             Page 19

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 21 of 51 Page ID #:27




                                         1                       2014 – 2017 Owner’s Manuals: “If the received call volume is overly
                                         2                        loud, an echo may be heard.”46
                                         3                       2007 – 2011 Navigation Owner’s Manuals: “Keep the volume of
                                         4                        receiving voice down. Otherwise, echo is coming up.”47
                                         5                       2012 – 2013; 2015 – 2017; 2019 Navigation Owner’s Manuals: “Keep
                                         6                        call volume down. Otherwise, the other party’s voice may be audible
                                         7
                                                                  outside the vehicle and voice echo may increase.”48
                                         8
                                                                 2014 Navigation Owner’s Manual: “If the received call volume is overly
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                                                  loud, an echo may be heard.”49
                                        10
                                        11     46 2014 Camry from Dec. 2013 Prod. Owners Manual (OM33A82U), at 352, available at
                                        12     https://www.toyota.com/t3Portal/document/om-s/OM33A82U/pdf/OM33A82U.pdf (accessed 3/29/2021);
                                               2015 Camry Owners Manual (IM33A86U), at 316, available at
                                        13     https://www.toyota.com/t3Portal/document/om-s/OM33A86U/pdf/OM33A86U.pdf (accessed 3/29/2021);
                                               2016 Camry through Mar. 2016 Prod. Owners Manual (OM33C34U), at 315, available at
                                        14     https://www.toyota.com/t3Portal/document/om-s/OM33C34U/pdf/OM33C34U.pdf (accessed 3/29/2021);
                                               2017 Camry Owners Manual (OM33C64U), at 315, available at
                                        15     https://www.toyota.com/t3Portal/document/om-s/OM33C64U/pdf/OM33C64U.pdf (accessed 3/29/2021).
                                               47 2007 Camry Navigation Owner’s Manual (OM33673U), at 100, available at

                                        16     https://www.toyota.com/t3Portal/document/omnav-s/OM33673U/pdf/OM33673U.pdf (accessed 3/29/2021);
                                               2008 Camry Navigation Owner’s Manual (OM33752U), at 128, available at
                                        17     https://www.toyota.com/t3Portal/document/omnav-s/OM33752U/pdf/OM33752U.pdf (accessed 3/29/2021);
                                               2009 Camry Navigation Owners Manual (OM33784U), at 128, available at
                                        18     https://www.toyota.com/t3Portal/document/omnav-s/OM33784U/pdf/OM33784U.pdf (accessed 3/29/2021);
                                               2010 Camry Navigation Owner’s Manual (OM33795U), at 122, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM33795U/pdf/OM33795U.pdf (accessed 3/29/2021);
                                               2011 Camry Navigation Owners Manual (OM33849U), at 122, available at
                                        20     https://www.toyota.com/t3Portal/document/omnav-s/OM33849U/pdf/OM33849U.pdf (accessed 3/29/2021).
                                        21     48 2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021);
                                        22     2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 123, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
                                        23     3/29/2021); 2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at
                                               159, available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
                                        24     (accessed 3/29/2021); 2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 165, available
                                               at https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed
                                        25     3/29/2021); 2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 165, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021);
                                        26     2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 207,
                                               available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed
                                        27
                                               3/29/2021).
                                        28     492014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159,
                                               available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf

                                                                                            Page 20

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 22 of 51 Page ID #:28




                                         1            36.     Toyota Camry HV:
                                         2                       2007 Owner’s Manual: “Keep the volume of receiving voice down.
                                         3                        Otherwise, echo is coming up.”50
                                         4                       2008 – 2011 Owner’s Manuals: “Keep the volume of the received voice
                                         5                        down. Otherwise, voice echo will increase.”51
                                         6                       2014 – 2017 Owner’s Manuals: “If the received call volume is overly
                                         7                        loud, an echo may be heard.”52
                                         8                       2007 – 2011 Navigation Owner’s Manuals: “Keep the volume of
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                        receiving voice down. Otherwise, echo is coming up.”53
                                        10
                                        11
                                        12     (accessed 3/29/2021).
                                               50
                                                  2007 Camry HV Owner’s Manual (OM33749U), at 239, available at
                                        13     https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021).
                                               512008 Camry HV Owner’s Manual (OM33760U), at 227, available at
                                        14     https://www.toyota.com/t3Portal/document/om-s/OM33760U/pdf/OM33760U.pdf (accessed 3/29/2021);
                                               2009 Camry HV Owner’s Manual (OM33788U), at 227, available at
                                        15
                                               https://www.toyota.com/t3Portal/document/om-s/OM33788U/pdf/OM33788U.pdf (accessed 3/29/2021);
                                        16     2010 Camry HV Owners Manual (OM33841U), at 272, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33841U/pdf/OM33841U.pdf (accessed 3/29/2021);
                                        17     2011 Camry HV Owner’s Manual (OM33898U), at 273, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33898U/pdf/OM33898U.pdf (accessed 3/29/2021).
                                        18     522014 Camry HV from Dec. 2013 Prod. Owners Manual (OM33A83U), at 346, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A83U/pdf/OM33A83U.pdf (accessed 3/29/2021);
                                        19     2015 Camry HV Owners Manual (OM33A87U), at 322, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33A87U/pdf/OM33A87U.pdf (accessed 3/29/2021);
                                        20     2016 Camry HV Owners Manual (OM33C35U), at 323, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM33C35U/pdf/OM33C35U.pdf (accessed 3/29/2021);
                                        21
                                               2016 Camry HV Owners Manuals (OM33D38U), at 323, available at
                                        22     https://www.toyota.com/t3Portal/document/om-s/OM33D38U/pdf/OM33D38U.pdf (accessed 3/29/2021);
                                               2017 Camry HV Owners Manual (OM33C65U), at 323, available at
                                        23     https://www.toyota.com/t3Portal/document/om-s/OM33C65U/pdf/OM33C65U.pdf (accessed 3/29/2021).
                                               532007 Camry HV Navigation Owner’s Manual (OM33679U), at 100, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM33679U/pdf/OM33679U.pdf (accessed 3/29/2021);
                                               2008 Camry HV Navigation Owner’s Manual (OM33761U), at 128, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM33761U/pdf/OM33761U.pdf (accessed 3/29/2021);
                                               2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed 3/29/2021);
                                               2010 Camry HV Navigation Owner’s Manual (OM33804U), at 122, available at
                                        27
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33804U/pdf/OM33804U.pdf (accessed 3/29/2021);
                                        28     2011 Camry HV Navigation Owners Manual (OM33850U), at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33850U/pdf/OM33850U.pdf (accessed 3/29/2021).

                                                                                            Page 21

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 23 of 51 Page ID #:29




                                         1                       2012 – 2013, 2015 – 2017, 2019 Navigation Owner’s Manuals: “Keep
                                         2                        call volume down. Otherwise, the other party’s voice may be audible
                                         3                        outside the vehicle and voice echo may increase.”54
                                         4                       2014 Navigation Owner’s Manual: “If the received call volume is overly
                                         5                        loud, an echo may be heard.”55
                                         6            37.     Toyota Highlander HV:
                                         7                       2008 – 2010 and 2017 – 2019 Owner’s Manuals: “If the received call
                                         8                        volume is overly loud, an echo may be heard.”56
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                       2011 – 2013 Owner’s Manuals: “Keep the volume of the incoming voice
                                        10                        down. Otherwise, voice echo will increase.”57
                                        11
                                               542012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
                                        12     https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021);
                                               2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 123, available at
                                        13     https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
                                               3/29/2021); 2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 161, available at
                                        14     https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed 3/29/2021);
                                               2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 165, available at
                                        15
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021);
                                        16     2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 165, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021);
                                        17     2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 207,
                                               available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed
                                        18     3/29/2021).
                                               552014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159,
                                        19     available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
                                               (accessed 3/29/2021).
                                        20
                                                      56 2008 Toyota Highlander HV Owner’s Manual (OM48694U), at 330, available at
                                        21     https://www.toyota.com/t3Portal/document/om-s/OM48694U/pdf/OM48694U.pdf (accessed 7/10/19); 2008
                                               Toyota Highlander HV Owner’s Manual (OM48852U), at 330, available at
                                        22     https://www.toyota.com/t3Portal/document/om-s/OM48852U/pdf/OM48852U.pdf (accessed 7/10/19); 2009
                                               Toyota Highlander HV Owner’s Manual, at 342, available at
                                        23     https://www.toyota.com/t3Portal/document/om-s/OM48853U/pdf/OM48853U.pdf (accessed 7/10/19); 2010
                                               Toyota Highlander HV Owner’s Manual, at 340, available at
                                        24     https://www.toyota.com/t3Portal/document/om-s/OM48A63U/pdf/OM48A63U.pdf (accessed 7/10/19); 2017
                                               Toyota Highlander HV Owner’s Manual, at 423, available at
                                        25     https://www.toyota.com/t3Portal/document/om-s/OM0E018U/pdf/OM0E018U.pdf (accessed 7/10/19); 2018
                                               Toyota Highlander HV Owner’s Manual, at 423, available at
                                        26     https://www.toyota.com/t3Portal/document/om-s/OM0E032U/pdf/OM0E032U.pdf (accessed 7/10/19); 2019
                                               Toyota Highlander HV Owner’s Manual, at 429, available at
                                        27
                                               https://www.toyota.com/t3Portal/document/om-s/OM0E048U/pdf/OM0E048U.pdf (accessed 7/10/19).
                                        28            57 2011 Toyota Highlander HV Owner’s Manual, at 368, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM48A67U/pdf/OM48A67U.pdf (accessed 7/10/19); 2012

                                                                                            Page 22

                                                                                        COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 24 of 51 Page ID #:30




                                         1                       2008 – 2013 Owner’s Navigation Manuals: “Keep the volume of
                                         2                        receiving voice down. Otherwise, echo is coming up.”58
                                         3                       2014 – 2019 Owner’s Navigation Manuals: “Keep call volume down.
                                         4                        Otherwise, the other party’s voice may be audible outside the vehicle and
                                         5                        voice echo may increase.”59
                                         6            38.     Toyota Prius:
                                         7                       2007 Owner’s Manual: “Keep the volume of the receiving voice down.
                                         8                        Otherwise, echo is coming up.”60
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                       2008 – 2009 and 2016 – 2019 Owner’s Manuals: “If the received call
                                        10                        volume is overly loud, an echo may be heard.”61
                                        11
                                               Toyota Highlander HV Owner’s Manual, at 384, available at
                                        12     https://www.toyota.com/t3Portal/document/om-s/OM48A10U/pdf/OM48A10U.pdf (accessed 7/10/19); 2013
                                               Toyota Highlander HV Owner’s Manual, at 392, available at
                                        13     https://www.toyota.com/t3Portal/document/om-s/OM48A24U/pdf/OM48A24U.pdf (accessed 7/10/19).
                                                      58 2008 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
                                        14     https://www.toyota.com/t3Portal/document/omnav-s/OM49698U/pdf/OM49698U.pdf (accessed 7/10/19);
                                               2009 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
                                        15
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48838U/pdf/OM48838U.pdf (accessed 7/10/19);
                                        16     2010 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48A62U/pdf/OM48A62U.pdf (accessed 7/10/19);
                                        17     2011 Toyota Highlander HV Navigation Owner’s Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48A70U/pdf/OM48A70U.pdf (accessed 7/10/19);
                                        18     2012 Highlander HV Navigation Owner’s Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48D04U/pdf/OM48D04U.pdf (accessed 7/10/19);
                                        19     2013 Highlander HV Navigation Owner’s Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48A25U/pdf/OM48A25U.pdf (accessed 7/10/19)
                                        20            59 2014 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 7/10/19);
                                        21
                                               2015 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available at
                                        22     https://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed 7/10/19);
                                               2016 Highlander, Highlander HV Owner’s Navigation Manual, at 225, available at
                                        23     https://www.toyota.com/t3Portal/document/omnav-s/OM48F13U/pdf/OM48F13U.pdf (accessed 7/10/19);
                                               2017 Highlander, Highlander HV Navigation System Owner’s Manual, at 263, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM0E020U/pdf/OM0E020U.pdf (accessed 7/10/19);
                                               2018 Highlander, Highlander HV Navigation and Multimedia System Owner’s Manual, at 263, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM0E034U/pdf/OM0E034U.pdf (accessed 7/10/19);
                                               2019 Highlander, Highlander HV Navigation and Multimedia System Owner’s Manual, at 263, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM0E050U/pdf/OM0E050U.pdf (accessed 7/10/19).
                                                      60 2007 Toyota Prius Owner’s Manual, at 171, available at
                                        27
                                               https://www.toyota.com/t3Portal/document/om-s/OM47568U/pdf/OM47568U.pdf (accessed 7/10/19).
                                        28            61 2008 Toyota Prius Owner’s Manual, at 272, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM47613U/pdf/OM47613U.pdf (accessed 7/10/19); 2009

                                                                                              Page 23

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 25 of 51 Page ID #:31




                                         1                       2010 – 2011 Owner’s Manuals: “Keep the volume of the receiving voice
                                         2                        down. Otherwise, voice echo will increase.”62
                                         3                       2010 – 2012 Owner’s Navigation Manuals: “Keep the volume of
                                         4                        receiving voice down. Otherwise, an echo will be heard and receiving
                                         5                        voice can be heard outside of the vehicle.”63
                                         6                       2013 – 2019 Owner’s Navigation Manuals: “Keep call volume down.
                                         7                        Otherwise, the other party’s voice may be audible outside the vehicle and
                                         8                        voice echo may increase.” 64
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                               Toyota Prius Owner’s Manual, at 269, available at https://www.toyota.com/t3Portal/document/om-
                                        10     s/OM47614U/pdf/OM47614U.pdf (accessed 7/10/19); 2016 Toyota Prius through Feb. 2016 Prod. Owner’s
                                               Manual, at 499, available at https://www.toyota.com/t3Portal/document/om-
                                        11     s/OM47A29U/pdf/OM47A29U.pdf (accessed 7/10/19); 2016 Toyota Prius from Mar. 2016 Prod. Owner’s
                                               Manual, at 499, available at https://www.toyota.com/t3Portal/document/om-
                                        12     s/OM47B39U/pdf/OM47B39U.pdf (accessed 7/10/19); 2017 Toyota Prius Owner’s Manual, at 497,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM47B54U/pdf/OM47B54U.pdf (accessed
                                        13     7/10/19); 2018 Toyota Prius Owner’s Manual, at 503, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM47B89U/pdf/OM47B89U.pdf (accessed 7/10/19); 2019
                                        14     Toyota Prius Owner’s Manual, at 513, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM47C35U/pdf/OM47C35U.pdf (accessed 7/10/19).
                                        15     622010 Toyota Prius Owner’s Manual, at 343, available at https://www.toyota.com/t3Portal/document/om-
                                        16     s/OM47668U/pdf/OM47668U.pdf (accessed 7/10/19); 2011 Toyota Prius Owner’s Manual, at 337, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM47685U/pdf/OM47685U.pdf (accessed 7/10/19).
                                        17     632010 Toyota Prius Owner’s Navigation Manual, at 122, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47605U/pdf/OM47605U.pdf (accessed 7/10/19);
                                        18     2011 Toyota Prius Navigation Owner’s Manual, at 123, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47699U/pdf/OM47699U.pdf (accessed 7/10/19);
                                        19     2012 Toyota Prius Navigation Owner’s Manual, at 136, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47719U/pdf/OM47719U.pdf (accessed 7/10/19).
                                        20
                                               642013 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
                                        21     https://www.toyota.com/t3Portal/document/omnav-s/OM47805U/pdf/OM47805U.pdf (accessed 7/10/19);
                                               2014 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
                                        22     https://www.toyota.com/t3Portal/document/omnav-s/OM47858U/pdf/OM47858U.pdf (accessed 7/10/19);
                                               2015 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
                                        23     https://www.toyota.com/t3Portal/document/omnav-s/OM47A72U/pdf/OM47A72U.pdf (accessed 7/10/19);
                                               2016 Toyota Prius Navigation System Owner’s Manual, at 155, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM47A41U/pdf/OM47A41U.pdf (accessed 7/10/19);
                                               2017 Toyota Prius Navigation System Owner’s Manual, at 155, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM47B62U/pdf/OM47B62U.pdf (accessed 7/10/19);
                                               2018 Toyota Prius Navigation System Owner’s Manual, at 157, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM47C01U/pdf/OM47C01U.pdf (accessed 7/10/19);
                                               2019 Toyota Prius Navigation and Multimedia System Owner’s Manual (7 in. Screen), at 157, available at
                                        27
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47C47U/pdf/OM47C47U.pdf (accessed 7/10/19);
                                        28     2019 Toyota Prius Navigation and Multimedia System Owner’s Manual (11.6 in. Screen), at 152, available
                                               at https://www.toyota.com/t3Portal/document/omnav-s/OM47C48U/pdf/OM47C48U.pdf (accessed 7/10/19).

                                                                                              Page 24

                                                                                           COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 26 of 51 Page ID #:32




                                         1            39.     Toyota Prius V:
                                         2                       2012 Navigation Owner’s Manual: “Keep the volume of receiving voice
                                         3                        down. Otherwise, an echo will be heard . . .”65
                                         4                       2013 – 2017 Navigation Owner’s Manuals: “Keep call volume down.
                                         5                        Otherwise, the other party’s voice may be audible outside the vehicle and
                                         6                        voice echo may increase.”66
                                         7                       2015 – 2017 Owner’s Manuals: “If the received call volume is overly
                                         8                        loud, an echo may be heard.”67
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9            40.     Toyota Sequoia:
                                        10                       2008 – 2009 and 2014 – 2015 Owner’s Manuals: “If the received call
                                        11                        volume is overly loud, an echo may be heard.”68
                                        12
                                        13
                                        14            65 2012 Toyota Prius V Navigation Owner’s Manual, at 134, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM47675U/pdf/OM47675U.pdf (accessed 7/10/19)
                                        15            66 2013 Toyota Prius V Navigation Owner’s Manual, at 134, available at
                                        16     https://www.toyota.com/t3Portal/document/omnav-s/OM47828U/pdf/OM47828U.pdf (accessed 7/10/19);
                                               2014 Toyota Prius V Navigation Owner’s Manual, at 134, available at
                                        17     https://www.toyota.com/t3Portal/document/omnav-s/OM47847U/pdf/OM47847U.pdf (accessed 7/10/19);
                                               2015 Toyota Prius V Navigation Owner’s Manual, at 151, available at
                                        18     https://www.toyota.com/t3Portal/document/omnav-s/OM47895U/pdf/OM47895U.pdf (accessed 7/10/19);
                                               2016 Toyota Prius V Navigation Owner’s Manual, at 151, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM47B14U/pdf/OM47B14U.pdf (accessed 7/10/19);
                                               2017 Toyota Prius V Navigation Owner’s Manual, at 149, available at
                                        20     https://www.toyota.com/t3Portal/document/omnav-s/OM47B31U/pdf/OM47B31U.pdf (accessed 7/10/19).
                                                      67  2015 Toyota Prius V Owner’s Manual, at 350, available at
                                        21
                                               https://www.toyota.com/t3Portal/document/om-s/OM47887U/pdf/OM47887U.pdf (accessed 7/10/19); 2016
                                        22     Toyota Prius V Owner’s Manual, at 352, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM47B12U/pdf/OM47B12U.pdf (accessed 7/10/19); 2017 Toyota Prius V Owner’s Manual, at 352,
                                        23     available at https://www.toyota.com/t3Portal/document/om-s/OM47B23U/pdf/OM47B23U.pdf (accessed
                                               7/10/19).
                                        24            68  2008 Toyota Sequoia Owner’s Manual, at 329, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM34478U/pdf/OM34478U.pdf (accessed 7/10/19); 2009
                                        25     Toyota Sequoia Owner’s Manual, at 338, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34471U/pdf/OM34471U.pdf (accessed 7/10/19); 2014 Toyota Sequoia Owner’s Manual, at 372,
                                        26     available at https://www.toyota.com/t3Portal/document/om-s/OM34540U/pdf/OM34540U.pdf (accessed
                                               7/10/19); 2015 Toyota Sequoia through Oct. 2014 Prod. Owner’s Manual (OM3459U), at 370, available at
                                        27
                                               https://www.toyota.com/t3Portal/document/om-s/OM34549U/pdf/OM34549U.pdf (accessed 7/10/19); 2015
                                        28     Toyota Sequoia from Nov. 2014 Prod. Owner’s Manual (OM34565U), at 370,
                                               https://www.toyota.com/t3Portal/document/om-s/OM34565U/pdf/OM34565U.pdf (accessed 7/10/19).

                                                                                              Page 25

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 27 of 51 Page ID #:33




                                         1                        2008 – 2013 Owner’s Manuals: “Keep the volume of the received voice
                                         2                         down. Otherwise, voice echo will increase.”69
                                         3                        2008 Navigation Owner’s Manual: “Keep the volume of receiving voice
                                         4                         down. Otherwise, echo is coming up.”70
                                         5                        2009 Navigation Owner’s Manual: “Keep the volume of receiving voice
                                         6                         down. Otherwise, echo is coming up.”71
                                         7                        2010 – 2013 Navigation Owner’s Manuals: “Keep the volume of
                                         8                         receiving voice down. Otherwise, an echo will be heard . . .”72
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                        2014 – 2019 Navigation Owner’s Manuals: “Keep call volume down.
                                        10                         Otherwise, the other party’s voice may be audible outside the vehicle and
                                        11                         voice echo may increase.”73
                                        12
                                        13             69 2008 Toyota Sequoia Owner’s Manual, at 346; 2009 Toyota Sequoia Owner’s Manual, at 355;
                                               2010 Toyota Sequoia Owner’s Manual (OM34496U), at 403, available at
                                        14     https://www.toyota.com/t3Portal/document/om-s/OM34496U/pdf/OM34496U.pdf (accessed 7/10/19); 2010
                                               Toyota Sequoia Owner’s Manual (OM34501U), at 405, available at
                                        15     https://www.toyota.com/t3Portal/document/om-s/OM34501U/pdf/OM34501U.pdf (accessed 7/10/19); 2011
                                               Toyota Sequoia Owner’s Manual (OM34453U), at 415, available at
                                        16     https://www.toyota.com/t3Portal/document/om-s/OM34453U/pdf/OM34453U.pdf (accessed 7/10/19); 2011
                                               Toyota Sequoia Owner’s Manual (OM34523U), at 415, available at
                                        17     https://www.toyota.com/t3Portal/document/om-s/OM34523U/pdf/OM34523U.pdf (accessed 7/10/19); 2012
                                               Toyota Sequoia Owner’s Manual, at 435, available at https://www.toyota.com/t3Portal/document/om-
                                        18     s/OM34518U/pdf/OM34518U.pdf (accessed 7/10/19); 2013 Toyota Sequoia Owner’s Manual (OM3441U),
                                               at 464, available at https://www.toyota.com/t3Portal/document/om-s/OM34441U/pdf/OM34441U.pdf
                                        19     (accessed 7/10/19); 2013 Toyota Sequoia Owner’s Manual (OM34450U), at 464, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM34450U/pdf/OM34450U.pdf (accessed 7/10/19).
                                        20
                                                       702008 Toyota Sequoia Navigation Owner’s Manual, at 122, available at
                                        21     https://www.toyota.com/t3Portal/document/omnav-s/OM34446U/pdf/OM34446U.pdf (accessed 7/10/19).

                                        22
                                                       712009 Toyota Sequoia Navigation Owner’s Manual, at 130, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34473U/pdf/OM34473U.pdf (accessed 7/10/19).
                                        23             72  2010 Toyota Sequoia Navigation Owner’s Manual JBL type with 7 inch screen, at 124, available
                                               at https://www.toyota.com/t3Portal/document/omnav-s/OM34487U/pdf/OM34487U.pdf (accessed 7/10/19);
                                        24     2011 Toyota Sequoia Navigation Owner’s Manual JBL type with 7 inch screen, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34507U/pdf/OM34507U.pdf (accessed 7/10/19);
                                        25     2012 Toyota Sequoia Owner’s Navigation Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34521U/pdf/OM34521U.pdf (accessed 7/10/19);
                                        26     2013 Toyota Sequoia Owner’s Navigation Manual, at 117, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34530U/pdf/OM34530U.pdf (accessed 7/10/19).
                                        27
                                                       732014 Toyota Sequoia Owner’s Navigation Manual, at 185, available at
                                        28     https://www.toyota.com/t3Portal/document/omnav-s/OM34543U/pdf/OM34543U.pdf (accessed 7/10/19);
                                               2015 Toyota Sequoia Owner’s Navigation Manual, at 183, available at

                                                                                               Page 26

                                                                                            COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 28 of 51 Page ID #:34




                                         1            41.     Toyota Sienna:
                                         2                       2007 – 2014 Navigation Owner’s Manuals: “Keep the volume of
                                         3                        receiving voice down. Otherwise, echo is coming up.”74
                                         4                       2008 Owner’s Manual has this same language.75
                                         5                       2015 – 2019 Navigation Owner’s Manuals: “Keep call volume down.
                                         6                        Otherwise, the other party’s voice may be audible out-side the vehicle
                                         7                        and voice echo may increase.”76
                                         8
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34553U/pdf/OM34553U.pdf (accessed 7/10/19);
                                        10     2016 Toyota Sequoia Owner’s Navigation Manual, at 187, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34578U/pdf/OM34578U.pdf (accessed 7/10/19);
                                        11     2017 Toyota Sequoia Navigation System Owner’s Manual, at 187, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34601U/pdf/OM34601U.pdf (accessed 7/10/19);
                                        12     2018 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM0C007U/pdf/OM0C007U.pdf (accessed 7/10/19);
                                        13     2019 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 189, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM0C015U/pdf/OM0C015U.pdf (accessed 7/10/19).
                                        14              74
                                                           2007 Toyota Sienna Navigation Owner’s Manual, at 100, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM45439U/pdf/OM45439U.pdf (accessed 7/9/19);
                                        15
                                               2008 Toyota Sienna Navigation Owner’s Manual, at 119, available at
                                        16     https://www.toyota.com/t3Portal/document/omnav-s/OM45451U/pdf/OM45451U.pdf (accessed 7/9/19);
                                               2009 Toyota Sienna Navigation Owner’s Manual, at 130, available at
                                        17     https://www.toyota.com/t3Portal/document/omnav-s/OM45454U/pdf/OM45454U.pdf (accessed 7/9/19);
                                               2010 Toyota Sienna Navigation Owner’s Manual, at 130, available at
                                        18     https://www.toyota.com/t3Portal/document/omnav-s/OM45464U/pdf/OM45464U.pdf (accessed 7/9/19);
                                               2011 Toyota Sienna Navigation Owner’s Manual, at 124, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM45461U/pdf/OM45461U.pdf (accessed 7/9/19);
                                               2012 Toyota Sienna Navigation (Mid) Owner’s Manual, at 124, available at
                                        20     https://www.toyota.com/t3Portal/document/omnav-s/OM45470U/pdf/OM45470U.pdf (accessed 7/9/19);
                                               2013 Toyota Sienna Navigation (Mid) Owner’s Manual, at 124, available at
                                        21     https://www.toyota.com/t3Portal/document/omnav-s/OM45475U/pdf/OM45475U.pdf (accessed 7/9/19);
                                               2014 Toyota Sienna Navigation Owner’s Manual, at 124, available at
                                        22     https://www.toyota.com/t3Portal/document/omnav-s/OM45485U/pdf/OM45485U.pdf (accessed 7/9/19).

                                        23
                                                      75 2008 Toyota Sienna Owner’s Manual, at 345, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM45455U/pdf/OM45455U.pdf (accessed 7/9/19).
                                        24            76 2015 Toyota Sienna Navigation Owner’s Manual, at 217, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM08003U/pdf/OM08003U.pdf (accessed 7/9/19);
                                        25     2016 Toyota Sienna Navigation Owner’s Manual, at 227, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM08015U/pdf/OM08015U.pdf (accessed 7/9/19);
                                        26     2017 Toyota Sienna Navigation System Owner’s Manual, at 227,
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM08009U/pdf/OM08009U.pdf (accessed 7/9/19);
                                        27
                                               2018 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 289, available at
                                        28     https://www.toyota.com/t3Portal/document/omnav-s/OM08021U/pdf/OM08021U.pdf (accessed 7/9/19);
                                               2019 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 295 (accessed 7/9/19).

                                                                                            Page 27

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 29 of 51 Page ID #:35




                                         1                       2009 – 2014 Owner’s Manuals: “Keep the volume of the received voice
                                         2                        down. Otherwise, voice echo will increase.”77
                                         3                       2011 – 2014 Owner’s manuals: “If the incoming call volume is overly
                                         4                        loud, an echo may be heard.”78
                                         5                       2015 – 2017 Toyota slightly changed this language: “If the received call
                                         6                        volume is overly loud, an echo may be heard.”79
                                         7            42.     Toyota Tacoma:
                                         8                       2009 – 2011 and 2014 – 2019 Owner’s Manuals: “If the received call
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                        volume is overly loud, an echo may be heard.”80
                                        10
                                                      77   2009 Toyota Sienna Owner’s Manual, at 344, available at
                                        11     https://www.toyota.com/t3Portal/document/om-s/OM45452U/pdf/OM45452U.pdf (accessed 7/9/19); 2010
                                               Toyota Sienna Owner’s Manual, at 344, available at https://www.toyota.com/t3Portal/document/om-
                                        12     s/OM45462U/pdf/OM45462U.pdf (accessed 7/9/19); 2011 Toyota Sienna Owner’s Manual, at 506, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM45466U/pdf/OM45466U.pdf (accessed 7/9/19), 2012
                                        13     Toyota Sienna Owner’s Manual, at 547, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM45477U/pdf/OM45477U.pdf (accessed 7/9/19); 2013 Toyota Sienna Owner’s Manual, at 561, available
                                        14     at https://www.toyota.com/t3Portal/document/om-s/OM45472U/pdf/OM45472U.pdf (accessed 7/9/19); 2014
                                               Toyota Sienna Owner’s Manual, at 563, available at https://www.toyota.com/t3Portal/document/om-
                                        15
                                               s/OM45483U/pdf/OM45483U.pdf (accessed 7/9/19).
                                        16            78 2011 Toyota Sienna Owner’s Manual, at 490; 2012 Toyota Sienna Owner’s Manual, at 531; 2013
                                               Toyota Sienna Owner’s Manual, at 545; 2014 Toyota Sienna Owner’s Manual, at 547.
                                        17            79   2015 Toyota Sienna Owner’s Manual, at 394, available at
                                        18     https://www.toyota.com/t3Portal/document/om-s/OM08001U/pdf/OM08001U.pdf (accessed 7/9/19); 2016
                                               Toyota Sienna Owner’s Manual, at 395, available at https://www.toyota.com/t3Portal/document/om-
                                        19     s/OM08013U/pdf/OM08013U.pdf (accessed 7/9/19); 2017 Toyota Sienna Owner’s Manual, at 399, available
                                               at https://www.toyota.com/t3Portal/document/om-s/OM08007U/pdf/OM08007U.pdf (accessed 7/9/19).
                                        20            80  2009 Toyota Tacoma Owner’s Manual, at 282, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM35883U/pdf/OM35883U.pdf (accessed 7/10/19); 2010
                                        21
                                               Toyota Tacoma Owner’s Manual, at 268, available at https://www.toyota.com/t3Portal/document/om-
                                        22     s/OM35A51U/pdf/OM35A51U.pdf (accessed 7/10/19); 2011 Toyota Tacoma Owner’s Manual
                                               (OM35A34U), at 276, available at https://www.toyota.com/t3Portal/document/om-
                                        23     s/OM35A34U/pdf/OM35A34U.pdf (accessed 7/10/19); 2011 Toyota Tacoma Owner’s Manual
                                               (OM35A58U), at 276, available at https://www.toyota.com/t3Portal/document/om-
                                        24     s/OM35A58U/pdf/OM35A58U.pdf (accessed 7/10/19); 2014 Toyota Tacoma Owner’s Manual, at 306,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM35A38U/pdf/OM35A38U.pdf (accessed
                                        25     7/10/19); 2015 Toyota Tacoma through Oct. 2014 Prod. Owner’s Manual (OM04001U), at 297, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM04001U/pdf/OM04001U.pdf (accessed 7/10/19); 2015
                                        26     Toyota Tacoma from Nov. 2014 Prod. Owner’s Manual (OM04009U), at 297, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM04009U/pdf/OM04009U.pdf (accessed 7/10/19); 2016
                                        27     Toyota Tacoma Owner’s Manual, at 358, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM04005U/pdf/OM04005U.pdf (accessed 7/10/19); 2017 Toyota Tacoma Owner’s Manual, at 362,
                                        28     available at https://www.toyota.com/t3Portal/document/om-s/OM04013U/pdf/OM04013U.pdf (accessed
                                               7/10/19); 2018 Toyota Tacoma Owner’s Manual, at 415, available at

                                                                                             Page 28

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 30 of 51 Page ID #:36




                                         1                       2012 Owner’s Manual: “Keep the volume of the received voice down.
                                         2                        Otherwise, voice echo will increase.”81
                                         3                       2014 – 2019 Navigation Owner’s Manuals: “Keep call volume down.
                                         4                        Otherwise, the other party’s voice may be audible outside the vehicle and
                                         5                        voice echo may increase.”82
                                         6            43.     Toyota Tundra:
                                         7                       2007 – 2008 Owner’s Manuals and 2007 – 2008 Navigation Owner’s
                                         8                        Manual: “Keep the volume of the receiving voice down. Otherwise, echo
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                        is coming up.”83
                                        10                       2009 and 2014 – 2019 Owner’s Manuals: “If the received call volume is
                                        11                        overly loud, an echo may be heard.”84
                                        12
                                               https://www.toyota.com/t3Portal/document/om-s/OM04017U/pdf/OM04017U.pdf (accessed 7/10/19); 2019
                                        13     Toyota Tacoma Owner’s Manual, at 415, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM04021U/pdf/OM04021U.pdf (accessed 7/10/19).
                                        14            81 2012 Toyota Tacoma Owner’s Manual, at 343, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM35A48U/pdf/OM35A48U.pdf (accessed 7/10/19).
                                        15
                                                      82 2014 Toyota Tacoma Owner’s Navigation Manual, at 147, available at
                                        16     https://www.toyota.com/t3Portal/document/omnav-s/OM35A94U/pdf/OM35A94U.pdf (accessed 7/10/19);
                                               2015 Toyota Tacoma Owner’s Navigation Manual, at 151, available at
                                        17     https://www.toyota.com/t3Portal/document/omnav-s/OM04003U/pdf/OM04003U.pdf (accessed 7/10/19);
                                               2016 Toyota Tacoma Owner’s Navigation Manual, at 159, available at
                                        18     https://www.toyota.com/t3Portal/document/omnav-s/OM04007U/pdf/OM04007U.pdf (accessed 7/10/19);
                                               2017 Toyota Tacoma Navigation System Owner’s Manual, at 159, available at
                                        19     https://www.toyota.com/t3Portal/document/omnav-s/OM04015U/pdf/OM04015U.pdf (accessed 7/10/19);
                                               2018 Toyota Tacoma Navigation and Multimedia System Owner’s Manual, at 161, available at
                                        20     https://www.toyota.com/t3Portal/document/omnav-s/OM04019U/pdf/OM04019U.pdf (accessed 7/10/19);
                                               2019 Toyota Tacoma Navigation and Multimedia System Owner’s Manual, at 161, available at
                                        21
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM04023U/pdf/OM04023U.pdf (accessed 7/10/19).
                                        22     832007 Toyota Tundra Owner’s Manual, at 376, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34463U/pdf/OM34463U.pdf (accessed 7/10/19); 2008 Toyota Tundra Owner’s Manual, at 379,
                                        23     available at https://www.toyota.com/t3Portal/document/om-s/OM34477U/pdf/OM34477U.pdf (accessed
                                               7/10/19); 2007 Toyota Tundra Navigation Owner’s Manual, at 101, available at
                                        24     https://www.toyota.com/t3Portal/document/omnav-s/OM34461U/pdf/OM34461U.pdf (accessed 7/10/19);
                                               2008 Toyota Tundra Navigation Owner’s Manual, at 123, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM34469U/pdf/OM34469U.pdf (accessed 7/10/19).
                                        26     842009 Toyota Tundra Owner’s Manual, at 360, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34474U/pdf/OM34474U.pdf (accessed 7/10/19); 2014 Toyota Tundra through Feb. 2014 Prod. Owner’s
                                        27     Manual, at 327, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34534U/pdf/OM34534U.pdf (accessed 7/10/19); 2014 Toyota Tundra from Mar. 2014 Prod. Owner’s
                                        28     Manual, at 327, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34561U/pdf/OM34561U.pdf (accessed 7/10/19); 2015 Toyota Tundra Owner’s Manual, at 327,

                                                                                              Page 29

                                                                                           COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 31 of 51 Page ID #:37




                                         1                        2009 – 2013 Owner’s Manuals: “Keep the volume of the received voice
                                         2                         down. Otherwise, voice echo will increase.”85
                                         3                        2010 – 2013 Navigation Owner’s Manuals: “Keep the volume of
                                         4                         receiving voice down. Otherwise, an echo will be heard and receiving
                                         5                         voice can be heard outside of the vehicle.”86
                                         6                        2014 – 2019 Owner’s Navigation Manuals: “Keep call volume down.
                                         7                         Otherwise, the other party’s voice may be audible outside the vehicle and
                                         8                         voice echo may increase.”87
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM34556U/pdf/OM34556U.pdf (accessed
                                        10     7/10/19); 2016 Toyota Tundra Owner’s Manual, at 336, available at
                                               https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 7/10/19); 2017
                                        11     Toyota Tundra Owner’s Manual, at 338, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34594U/pdf/OM34594U.pdf (accessed 7/10/19); 2018 Toyota Tundra Owner’s Manual, at 403,
                                        12     available at https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed
                                               7/10/19); 2019 Toyota Tundra Owner’s Manual, at 403, available at
                                        13     https://www.toyota.com/t3Portal/document/om-s/OM0C017U/pdf/OM0C017U.pdf (accessed 7/10/19).
                                        14     852009 Toyota Tundra Owner’s Manual, at 376, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34474U/pdf/OM34474U.pdf (accessed 7/10/19); 2010 Toyota Tundra Owner’s Manual Through Oct.
                                        15     2009 Prod., at 430, available at https://www.toyota.com/t3Portal/document/om-
                                               s/OM34495U/pdf/OM34495U.pdf (accessed 7/10/19); 2010 Toyota Tundra Owner’s Manual from Nov. 2009
                                        16     Prod., at 428, available at https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf
                                               (accessed 7/10/19); 2011 Toyota Tundra Owner’s Manual, at 432, available at
                                        17     https://www.toyota.com/t3Portal/document/om-s/OM34510U/pdf/OM34510U.pdf (accessed 7/10/19); 2012
                                               Toyota Tundra Owner’s Manual, at 411, available at https://www.toyota.com/t3Portal/document/om-
                                        18     s/OM34525U/pdf/OM34525U.pdf (accessed 7/10/19); 2013 Toyota Tundra Owner’s Manual, at 441,
                                               available at https://www.toyota.com/t3Portal/document/om-s/OM34491U/pdf/OM34491U.pdf (accessed
                                        19     7/10/19).
                                        20     862010 Toyota Tundra Navigation Owner’s Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34481U/pdf/OM34481U.pdf (accessed 7/10/19);
                                        21     2011 Toyota Tundra Navigation Owner’s Manual Except JBL Type with 7 inch screen, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34513U/pdf/OM34513U.pdf (accessed 7/10/19);
                                        22     2012 Toyota Tundra Owner’s Navigation Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34527U/pdf/OM34527U.pdf (accessed 7/10/19);
                                        23     2013 Toyota Tundra Owner’s Navigational Manual, at 124, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM34533U/pdf/OM34533U.pdf (accessed 7/10/19).
                                        24
                                               872014 Toyota Tundra Owner’s Navigation Manual, at 147, available at
                                        25     https://www.toyota.com/t3Portal/document/omnav-s/OM34536U/pdf/OM34536U.pdf (accessed 7/10/19);
                                               2015 Toyota Tundra Owner’s Navigation Manual, at 149, available at
                                        26     https://www.toyota.com/t3Portal/document/omnav-s/OM34559U/pdf/OM34559U.pdf (accessed 7/10/19);
                                               2016 Toyota Tundra Owner’s Navigation Manual, at 153, available at
                                        27     https://www.toyota.com/t3Portal/document/omnav-s/OM34572U/pdf/OM34572U.pdf (accessed 7/10/19);
                                               2017 Toyota Tundra Navigation System Owner’s Manual, at 153, available at
                                        28     https://www.toyota.com/t3Portal/document/omnav-s/OM34596U/pdf/OM34596U.pdf (accessed 7/10/19);
                                               2018 Toyota Tundra Navigation and Multimedia System Owner’s Manual, at 153, available at

                                                                                              Page 30

                                                                                           COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 32 of 51 Page ID #:38




                                         1             44.        Accordingly, as shown by the above language contained in Toyota’s Owner’s
                                         2     Manuals and Navigation Owner’s Manuals, Toyota was aware of the Echo Defect since at
                                         3     least 2007. If it had been unaware of the Echo Defect it would not have been able to
                                         4     include the above provisions in its Owner’s Manuals and Navigation Owner’s Manuals.
                                         5     B.      Toyota’s Knowledge of the Echo Defect from Online Forums and Customer
                                                       Complaints.
                                         6
                                                       45.        Toyota’s knowledge of the Echo Defect is also evidenced by the online
                                         7
                                               forums related to Toyota in which customers have, for years, complained of the Echo
                                         8
                                               Defect.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                                       46.        Toyota routinely monitors and/or should have been monitoring the internet
                                        10
                                               for complaints about Toyota vehicles.
                                        11
                                                       47.        As described by Toyota’s Chief Information Officer in 2013, Toyota uses
                                        12
                                               “social media monitoring and sentiment-analysis tools,” which it correlates with Toyota’s
                                        13
                                               “own internal data to look for new insights.”88 For example, Toyota uses this “data
                                        14
                                               analysis across many areas,” including “service [and] quality.”89 Additionally, “[b]y
                                        15
                                               “analyzing free-form text, [Toyota] can learn what customers think of specific vehicles,
                                        16
                                               like the new Avalon. In the quality area, [Toyota] can look for information like whether
                                        17
                                               new-car owners are hearing a slight rattle and pass that on to our quality engineers.”90
                                        18
                                                       48.        Various customer complaints about the Echo Defect can be found online.
                                        19
                                                       49.        On January 8, 2017, an owner of a 2015 Toyota Highlander complained
                                        20
                                               about the Echo Defect on apple.com:
                                        21
                                                                  I have a 2015 Toyota Highlander. When I use my iPhone 6S
                                        22                        (iOS 10.2) via hands-free Bluetooth connection, there is a echo
                                                                  on the phone that makes it very hard for the other person to
                                        23
                                        24
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM0C003U/pdf/OM0C003U.pdf (accessed 7/108/19);
                                        25     2019 Toyota Tundra Navigation and Multimedia System Owner’s Manual, at 153, available at
                                               https://www.toyota.com/t3Portal/document/omnav-s/OM0C019U/pdf/OM0C019U.pdf (accessed 7/10/19).
                                        26             88
                                                          https://www.cio.com/article/2383143/toyota-goes-all-in-with-social-media-monitoring.html
                                               (accessed 3/29/21).
                                        27
                                                       89   Id.
                                        28             90   Id.

                                                                                               Page 31

                                                                                            COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 33 of 51 Page ID #:39




                                         1                        hear me. Has anyone figured out how to solve this problem?91
                                         2             50.        The website indicates that 958 people had a similar question.
                                         3             51.        The first response to the question, posted on January 10, 2017, directs the
                                         4     consumer to contact the car stereo manufacturer.92
                                         5             52.        Other Toyota owners made similar complaints and indicated that they alerted
                                         6     Toyota of the Echo Defect, and Toyota was unable to fix it:
                                         7                        [April 3, 2017]
                                                                  I have the same issue with my 2015 Toyota highlander- it
                                         8                        started about 3 months ago- - went to Toyota- they updated the
                                                                  software on Highlander. Unpaired and re-paired IOS device
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                        and Highlander Bluetooth-updated IOS-reset network settings-
                                                                  still have issue--turning down sound in car helps somewhat but
                                        10                        still echo.93
                                        11                        [December 6, 2017]
                                                                  I also have the problem using bluetooth in my 2015 toyota
                                        12                        highlander only in the last couple months. Toyota suggested
                                        13                        turning volume down that seemed to help. I tried bluetooth
                                                                  phone call with older iPhone and also got the problem making
                                        14                        me think it is a problem with the car bluetooth connections or
                                                                  volume - not the phone?? Open to all solutions.94
                                        15
                                                       53.        Other similar complaints and indications that customers contacted Toyota
                                        16
                                               about the Echo Defect are found on other forums, including a website called
                                        17
                                               TOYOTANATION.com, which has various threads regarding the Echo Defect:
                                        18
                                                                  [October 26, 2017]
                                        19                        Just got my ‘18 Camry XLE, and am having MAJOR issues
                                                                  with the 'echoback' . . . .
                                        20
                                                                  I wrote a note to Toyota but who knows when/if it will be
                                        21                        answered... this is unacceptable. iPhone 8s are out now -
                                                                  wonder how they are doing with this system?95
                                        22
                                                                  [November 28, 2017]
                                        23                        We also all need to keep calling Toyota and have them register
                                        24
                                                       91   https://discussions.apple.com/thread/7820825 (accessed 3/23/21).
                                        25
                                                       92   Id. (click “Helpful Answers” then “All replies”) (accessed 3/23/21)
                                        26             93   Id. (emphasis added).
                                        27             94   Id.

                                        28
                                                       95https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/
                                               (accessed 3/23/21).

                                                                                                   Page 32

                                                                                                COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 34 of 51 Page ID #:40




                                         1                     the complaint.96
                                         2                     [April 2, 2018]
                                                               I told the dealer about the Bluetooth echo issue a couple of
                                         3                     months ago. . . . [Later] I called from the car to Toyota
                                                               headquarters and let them here it first hand. I then called the
                                         4                     dealer ship and let the customer service rep hear it first hand.
                                                               The service manager finally calls me back hours later and says
                                         5                     he is looking into it and will call me back tomorrow. I told him
                                                               when he does I will talk to him from the car so he can hear it . .
                                         6                     . .97
                                         7                     [May 8, 2018]
                                         8                      . . . .The echo was so bad I called and complained. . . .98
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                     [October 24, 2018]
                                                               I’ve been experiencing this [echo] on my 2018 Toyota
                                        10                     Highlander. I’ve tried various phone settings, taken it to the
                                                               dealership, they monkeyed with the settings gave it back to me,
                                        11                     still a horrible echo. . . . I called Toyota and they opened a case
                                                               for me. They need to fix this.99
                                        12
                                               C.      Toyota’s Knowledge of the Echo Defect Evidenced by Its 2017 Technical
                                        13             Service Bulletin.
                                        14             54.     On December 1, 2017, Toyota Sales issued a Technical Service Bulletin
                                        15     (TSB) related to the Echo Defect in the 2018 Camry and Camry HV models (the “2017
                                        16     TSB”).100
                                        17             55.     In the 2017 TSB, Toyota acknowledged the Echo Defect and initiated an
                                        18     exchange program to replace the head units, but limited the replacement only to the 2018
                                        19     Camry and Camry HV:
                                        20                     Some 2018 model year Camry and Camry HV vehicles may
                                                               exhibit a condition where the incoming caller will hear an echo
                                        21                     during a Bluetooth call through the head unit. This applies to
                                        22
                                                       96https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-
                                        23     only.1530186/page-2 (accessed 3/23/21).

                                        24             97 https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-
                                               replaces-the-head-unit-by-dealer.1597506/ (accessed 3/23/21)
                                        25             98https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-
                                               only.1530186/page-2 (accessed 3/23/21).
                                        26
                                                       99 https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-
                                        27     replaces-the-head-unit-by-dealer.1597506/page-4 (accessed 3/23/21).
                                                       100
                                        28                 The 2017 TSB is available at https://static.nhtsa.gov/odi/tsbs/2017/MC-10131627-9999.pdf
                                               (accessed 3/23/21).

                                                                                                Page 33

                                                                                            COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 35 of 51 Page ID #:41




                                         1                        Panasonic head units equipped with JBL. Updated head units
                                                                  are available through the exchange program to address this
                                         2                        condition. Follow the Repair Procedure in this bulletin to
                                                                  address this condition.101
                                         3
                                                      56.         Toyota’s replacement of its head units per the 2017 TSB appears to have
                                         4
                                               resolved the Echo Defect for 2018 Camry owners:
                                         5
                                                                  [April 19, 2018]
                                         6                        Had a 4 PM appointment to replace the radio on the XSE. . . .
                                                                  Radio replaced and I was back on my way by 5:30 PM.
                                         7
                                                                  I did NOT leave the dealership right away. I sat there and
                                         8                        confirmed the phone was fixed, placing several calls to
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                                                  different people with iPhone and Android cell phones as well
                                         9                        as land lines. The echo is non-existent, so the fix works.
                                        10
                                                                  [April 27, 2018]
                                        11                        I went in today to have [the head unit] replaced, and after
                                                                  install, all issues are resolved! No echo, confirmed with two
                                        12                        separate callers at volumes higher than 45/50. Bluetooth audio
                                                                  works exactly as intended.
                                        13
                                                                  [May 29, 2018]
                                        14                        SEVEN months of drama, and I finally have a new head unit. I
                                                                  made 1 call and received 3 on my drive home from the dealer.
                                        15
                                                                  NO MORE ECHO!
                                        16
                                                                  [June 17, 2018]
                                        17                        Had mine replaced no more echo and better sounding radio
                                        18                        [February 15, 2019]
                                                                  Got my new head unit installed Monday. The issue is GONE!!!
                                        19                        Bluetooth works perfectly and my call quality is great.102
                                        20            57.         Toyota’s knowledge of the Echo Defect is evidenced by the 2017 TSB.
                                        21     D.     Toyota’s Knowledge of the Echo Defect Evidenced by Its 2018 and 2020 “Tech
                                                      Tips,” Which Fail to Provide an Adequate Fix to the Echo Defect
                                        22
                                        23            58.         Despite the apparent success of the 2018 Camry replacement program

                                        24     provided by the 2017 TSB, Toyota did not expand the replacement program to any of the

                                        25     other Class Vehicles.

                                        26
                                        27            101   Id.

                                        28
                                                      102 https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-
                                               replaces-the-head-unit-by-dealer.1597506/ (Pages 2-5) (accessed 3/23/21).

                                                                                              Page 34

                                                                                          COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 36 of 51 Page ID #:42




                                         1            59.        Instead, Toyota prepared a “Tech Tip” dated March 9, 2018, with the subject
                                         2     “Bluetooth Hands Free Call Echo.”103
                                         3            60.        The “Tech Tip” states that it applies to the following “Applicable Vehicles”:
                                         4     2016-2018 Highlander; 2017-2018 Avalon; 2016-2018 Sienna; 2016-2018 Prius V; 2016-
                                         5     2018 Tacoma; 2016-2018 Sequoia; 2016-2018 Prius; 2016-2018 Tundra; 2017-2018
                                         6     Avalon HV; 2018 Yaris; 2017-2018 4Runner; 2016-2018 Highlander HV.
                                         7            61.        In the “Tech Tip,” Toyota states: “Some customers may experience echoing
                                         8     on the line calling the vehicle when using Bluetooth Hands Free. This is caused by the
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     phone Hands Free volume being too low. These settings may need to be reapplied any time
                                        10     the phone is paired to a new head unit, a phone update is applied, or the phone is un-paired
                                        11     and re-paired.” The “head unit” is the component of the Bluetooth system located in the
                                        12     dashboard.
                                        13            62.        This “Tech Tip” makes the following recommendation: “Initiate a phone call
                                        14     and increase the volume on the phone to max volume using the volume up button on the
                                        15     side of the phone, then lower the head unit volume to 45 or lower.”
                                        16            63.        On November 19, 2020, Toyota published another “Tech Tip” with the
                                        17     subject “Bluetooth Hands Free Call Echo.” This “Tech Tip” repeated the conditions and
                                        18     recommendations from the first “Tech Tip,” and added the 2019 models of the Toyota
                                        19     Tacoma, 4Runner, Prius, Highlander, Highlander HV, Tundra, Sienna, and Sequoia.104
                                        20            64.        While the “Tech Tips” specify which volume control to lower, altering the
                                        21     volume on the phone or head unit is not an actual fix of the Echo Defect, as it does nothing
                                        22     to solve the underlying problem in the hands-free phone system.
                                        23            65.        Moreover, following the “Tech Tip” recommendation means the volume on
                                        24     the head unit must be lowered to such a low level that it can be difficult or impossible for
                                        25     the Toyota driver to hear the call, especially where there is background road noise.
                                        26
                                        27
                                                      103   See Ex. A.
                                        28            104   Available at https://static.nhtsa.gov/odi/tsbs/2020/MC-10184555-9999.pdf (accessed 3/18/21).

                                                                                                  Page 35

                                                                                              COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 37 of 51 Page ID #:43




                                         1             66.     Toyota had been providing the same recommendation prior to publishing the
                                         2     “Tech Tip” despite complaints saying that turning the volume below 45 did not eliminate
                                         3     the echo and could result in not being able to hear the caller while in the car:
                                         4
                                         5
                                         6
                                         7
                                         8
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                                               [October 30, 2017]
                                        10                     When the volume is turned down, I cannot hear incoming
                                                               conversation. When it is turned up, it echoes back (severely) to
                                        11                     the person calling my car. . . .
                                        12
                                                               We’ve had the issue on two Camrys now... my wife’s older one
                                        13                     and my new one - and it did the same thing whether we were
                                                               using Blackberries or iPhones.
                                        14
                                                               [November 28, 2017]
                                        15                     Maxing out the in-call volume and keeping the speaker volume
                                                               to 46 seems to reduce echo significantly, but not eliminate it
                                        16                     completely. Still waiting for a TSB to drop on this subject...105

                                        17             67.     Furthermore, if the driver followed the “Tech Tip” while driving the vehicle,
                                        18     it would be difficult, dangerous, and if the driver were in California and many other parts
                                        19     of the United States, illegal.
                                        20             68.     That is because the instructions require the driver to adjust the volume of the
                                        21     phone after the call is initiated. The driver would therefore have to find the phone, pick it
                                        22     up and adjust the volume while driving, resulting in a dangerous distraction.
                                        23             69.     Furthermore, since July 1, 2011, it has been illegal in California to use a
                                        24     hand-held wireless telephone, other than in hands-free or voice-operated mode, while
                                        25     operating a motor vehicle on a roadway. See Cal. Veh. Code §§23123, 23123.5.
                                        26
                                        27             105https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/
                                        28     (accessed 3/23/21); https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-
                                               only.1530186/page-2 (accessed 3/23/21).

                                                                                               Page 36

                                                                                           COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 38 of 51 Page ID #:44




                                         1             70.      Twenty-four other states, the District of Columbia, Puerto Rico, Guam and
                                         2     the U.S. Virgin Islands also prohibit all drivers from using hand-held cellphones while
                                         3     driving, according to the National Conference of State Legislatures.106
                                         4             71.      Therefore, in those jurisdictions, including California, a driver of a Class
                                         5     vehicle could not legally make or receive a telephone call while operating the vehicle using
                                         6     Toyota’s purported “fix” for the Echo Defect because he or she could not do so without
                                         7     holding and adjusting the phone.
                                         8             72.      The “Tech Tips” do not provide an adequate fix to the Echo Defect, but both
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     evidence Toyota’s knowledge of the Echo Defect. Because, as Toyota acknowledges,
                                        10     changing the volume on the head unit can reduce the echo on the other end of the phone
                                        11     call, there is no question that the Echo Defect results from a design and/or manufacturing
                                        12     defect in Toyota’s hands-free phone system, and not in either persons’ phone.
                                        13                   The Echo Defect is a Material Fact that Toyota Failed to Disclose
                                        14             73.      As set forth above, Toyota was aware of the Echo Defect in its vehicles since
                                        15     at least 2007.
                                        16             74.      Even if Toyota had been unaware of the Echo Defect, which it was not, the
                                        17     Echo Defect would have been known to it upon reasonable inquiry. As shown by its
                                        18     Owner’s Manuals and Navigation Owner’s Manuals, testing the hands-free phone systems
                                        19     in its vehicles for the existence of an echo is an act that Toyota performs.
                                        20             75.      The existence of the Echo Defect is a material fact, because a reasonable
                                        21     consumer would likely consider it important to know, when purchasing or leasing a vehicle,
                                        22     that the hands-free phone system in the vehicle results in the person on the other end of a
                                        23     phone call hearing a severe echo when he or she speaks, so that the hands-free phone
                                        24     system is not usable.
                                        25             76.      Furthermore, the existence of the Echo Defect is also a material fact because
                                        26     a reasonable consumer would likely be induced to change his or her decision to purchase or
                                        27
                                        28
                                                       106https://www.ncsl.org/research/transportation/cellular-phone-use-and-texting-while-driving-
                                               laws.aspx (accessed 3/19/2021).

                                                                                                Page 37

                                                                                             COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 39 of 51 Page ID #:45




                                         1     lease one of Toyota’s vehicles based on knowing that the hands-free phone system in that
                                         2     vehicle results in the person on the other end of a phone call hearing a severe echo when he
                                         3     or she speaks, so that the hands-free phone system is not usable
                                         4            77.    Although it has known about the Echo Defect since at least 2007, Toyota
                                         5     failed to inform Plaintiff and Class Members of the Echo Defect prior to their purchases or
                                         6     leases of Toyota’s vehicles and has failed to repair Plaintiff’s and Class Members’ vehicles
                                         7     to alleviate the Echo Defect.
                                         8            78.    For example, despite having a webpage specifically entitled “Bluetooth
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     Support,” Toyota failed to make any disclosure relating to the Echo Defect on this
                                        10     webpage.
                                        11            79.    In the unlikely event that a consumer viewed one of Toyota’s Owner’s
                                        12     Manuals or Navigation Owner’s Manual prior to buying or leasing one of Toyota’s vehicles
                                        13     (and managed to find the references to an echo set forth above after making his or her way
                                        14     through hundreds of pages), he or she still would not have received sufficient information
                                        15     regarding the Echo Defect to be adequately informed. While the Owner’s Manual
                                        16     references evidence Toyota’s knowledge of the Echo Defect, they do not adequately
                                        17     describe the severity of the Echo Defect, such that a reasonable consumer would understand
                                        18     that the Echo Defect makes the hands-free phone system virtually unusable. Nor does the
                                        19     information in the manual specify which volume control to keep down—the phone’s
                                        20     volume setting or the vehicle’s volume setting.
                                        21            80.    Toyota also did not make any disclosures relating to the Echo Defect on its
                                        22     webpage with the headline “Drive Safely with Hands Free In-Car Navigation & Calling,”
                                        23     or on any other easily accessible webpage specifically relating to its Bluetooth hands-free
                                        24     system.
                                        25            81.    Nor did Toyota notify its dealers that they should inform potential purchasers
                                        26     of the Class Vehicles about the Echo Defect prior to selling a vehicle.
                                        27
                                        28

                                                                                          Page 38

                                                                                       COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 40 of 51 Page ID #:46




                                         1            82.        When Toyota did acknowledge the Echo Defect in 2017, it limited its
                                         2     hardware/software replacement program only to the 2018 Toyota Camry and 2018 Toyota
                                         3     Camry HV models.
                                         4            83.        Toyota should have disclosed to consumers, and directed its dealers to
                                         5     disclose to consumers, that when the driver of a Class Vehicle uses the Bluetooth hands-
                                         6     free phone system to make or receive a phone call, the person on the other end of the phone
                                         7     call will hear an echo of his or her own words. Toyota also should have disclosed, and
                                         8     directed its dealers to disclose, the severity of the echo, so that consumers would
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     understand that the Echo Defect prevents them from being able to carry on a conversation.
                                        10            84.        Toyota should also have disclosed to consumers, and directed its dealers to
                                        11     disclose to consumers, that, although there is a workaround for that problem, using that
                                        12     workaround while driving would be difficult, dangerous and illegal in California and many
                                        13     other parts of the United States.
                                        14            85.        By failing to make adequate disclosures on its webpages or other materials
                                        15     provided to consumers, and by failing to direct its dealers to make these disclosures,
                                        16     Toyota prevented consumers from learning about the existence and nature of the Echo
                                        17     Defect prior to their purchases or leases.
                                        18            86.        As a result, Toyota obtained money from consumers through their purchases
                                        19     or leases of Class Vehicles in transactions in which Class Members lacked material
                                        20     information relevant to their purchases or leases.
                                        21            87.        Plaintiff and Class Members have been damaged by Toyota’s conduct and
                                        22     omissions because they purchased or leased a Class Vehicle of a quality different than
                                        23     promised and, in some instances, have been charged to correct the Echo Defect.
                                        24                       Toyota Modifies Bluetooth Software in New Toyota Models
                                        25            88.        Beginning with certain 2019 models of the Class Vehicles, and in all 2020
                                        26     models, Toyota began offering Class Vehicles with Apple CarPlay hardware and software
                                        27     (“Apple CarPlay”).107
                                        28
                                                      107   https://www.apple.com/ios/carplay/available-models/ (accessed 3/19/21).

                                                                                                  Page 39

                                                                                              COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 41 of 51 Page ID #:47




                                         1            89.    Upon information and belief, phone calls made via Apple CarPlay do not
                                         2     manifest the Echo Defect.
                                         3            90.    A Class Vehicle cannot be retrofitted with Apple CarPlay without first
                                         4     purchasing the Apple CarPlay hardware and software, and the system should be installed by
                                         5     a professional.
                                         6            91.    Toyota has not initiated any corrective campaign to retrofit Class Vehicles
                                         7     with Apple CarPlay.
                                         8                                          Plaintiff’s Experience
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9            92.    By at least January 2019, Toyota knew that its 2018 Toyota Highlander
                                        10     Hybrid models utilized the same Entune Bluetooth hands-free hardware and software as the
                                        11     2017 Toyota Highlander Hybrid models and that no modifications had been made to the
                                        12     system to correct the Echo Defect.
                                        13            93.    In April of 2018, Plaintiff purchased a 2018 Toyota Highlander Hybrid from
                                        14     Fremont Toyota, in Fremont, California (“Plaintiff’s Vehicle”).
                                        15            94.    Plaintiff’s Vehicle does not have Apple CarPlay.
                                        16            95.    Plaintiff purchased Plaintiff’s Vehicle not for resale in the ordinary course of
                                        17     its business, but for his use. Namely, Plaintiff’s Vehicle was to be driven by Glenn
                                        18     Kesselman.
                                        19            96.    Prior to purchasing Plaintiff’s Vehicle, Glenn Kesselman was aware that the
                                        20     vehicle included a Bluetooth hands-free phone system. Before the purchase he spent time
                                        21     searching on Toyota’s website, including reading the sections of its website relating to the
                                        22     2018 Toyota Highlander Hybrid. Glenn Kesselman saw representations on Toyota’s
                                        23     website and in its marketing materials that its 2018 Toyota Highlander Hybrid included, or
                                        24     had the option to include, hands-free phone systems, but there was no mention of the
                                        25     systems’ Echo Defect. He was also told by the salesperson at Fremont Toyota prior to
                                        26     leasing the vehicle that the vehicle included a Bluetooth hands-free phone system but was
                                        27     not told about the Echo Defect.
                                        28

                                                                                           Page 40

                                                                                        COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 42 of 51 Page ID #:48




                                         1             97.       Kesselman expected that the Bluetooth hands-free phone system in his 2018
                                         2     Toyota Highlander Hybrid would function properly and would be free of defects.
                                         3             98.       The inclusion of the Bluetooth hands-free phone system in Plaintiff’s Vehicle
                                         4     was material to Plaintiff Kesselman, who often must make and receive phone calls while
                                         5     driving. As set forth above, California law prohibits using a cell phone without a hands-
                                         6     free device while driving.
                                         7             99.       Kesselman was not aware of the Echo Defect, and was not made aware of the
                                         8     Echo Defect by Toyota, prior to purchasing Plaintiff’s Vehicle.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9             100.      Because of the undisclosed defect, Plaintiff’s Vehicle was worth less than
                                        10     what it actually paid for them.
                                        11             101.      Had Plaintiff been aware of the defect, he could have obtained a better price
                                        12     in the marketplace.
                                        13             102.      After Plaintiff purchased Plaintiff’s Vehicle, when Kesselman used the
                                        14     vehicles’ hands-free phone system to make or receive calls, he was repeatedly told by the
                                        15     other participants in the calls that the other participants heard their own words echo back to
                                        16     them.
                                        17          Toyota’s Practices are Unethical and Violated Established Ethical Standards
                                        18             103.      Toyota’s practice of selling or leasing vehicles with defective hands-free
                                        19     phone systems as described herein, without disclosing the defect prior to the time of sale or
                                        20     lease to consumers, as alleged herein, violates generally accepted ethical principles of
                                        21     business conduct.
                                        22             104.      The basis for the allegation that it was unethical to engage in the above
                                        23     practices comes, in part, from established ethical principles recognized by the Direct
                                        24     Marketing Association (“DMA”), the leading industry association for companies that, like
                                        25     Toyota, market directly to consumers, and the American Marketing Association, “the
                                        26     leading organization for marketers [and] the trusted go-to resource for marketers and
                                        27     academics.”108
                                        28
                                                       108
                                                             https://www.crunchbase.com/organization/american-marketing-association#section-overview

                                                                                                 Page 41

                                                                                             COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 43 of 51 Page ID #:49




                                         1                                    A.     DMA Ethical Guidelines
                                         2             105.    DMA published principles of ethical business practices in Direct Marketing
                                         3     Association’s Guidelines for Ethical Business Practices (“DMA Ethical Guidelines”)
                                         4     (2014), Exhibit B, which is incorporated herein by reference.
                                         5             106.    These Ethical Guidelines “are intended to provide individuals and
                                         6     organizations involved in direct marketing in all media with generally accepted principles
                                         7     of conduct.” Id. at 2.
                                         8             107.    The Ethical Guidelines apply to all marketers, not just those that belong to
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     DMA. DMA states that they “reflect DMA’s long-standing policy of high levels of ethics
                                        10     and the responsibility of the Association, its members, and all marketers to maintain
                                        11     consumer and community relationships that are based on fair and ethical principles.” Id.
                                        12     (emphasis added).
                                        13             108.    DMA’s Ethical Guidelines are set forth in a series of “Articles,” each of
                                        14     which states a separate ethical principle.
                                        15             109.    Article #1 of DMA’s Ethical Guidelines is “HONESTY AND CLARITY OF
                                        16     OFFER.” It states: “All offers should be clear, honest and complete so that the consumer
                                        17     may know the exact nature of what is being offered . . . . ”
                                        18             110.    By not giving potential purchasers or lessees any information about the Echo
                                        19     Defect prior to their purchase or lease of a Toyota vehicle, Toyota violated this principle
                                        20     because their offer was not clear, honest and complete.
                                        21             111.    Article #2 of DMA’s Ethical Guidelines is “ACCURACY AND
                                        22     CONSISTENCY.” It states: “Simple and consistent statements or representations of all the
                                        23     essential points of the offer should appear in the promotional material. The overall
                                        24     impression of an offer should not be contradicted by individual statements, representations
                                        25     or disclaimers.”
                                        26             112.    DMA has published a companion volume to its Ethical Guidelines called Do
                                        27     the Right Thing: A Companion to DMA’s Guidelines for Ethical Business Practice (Revised
                                        28     (accessed 7/2/2019).


                                                                                            Page 42

                                                                                        COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 44 of 51 Page ID #:50




                                         1     January 2009) (“Do the Right Thing”), Exhibit C, incorporated herein by reference. That
                                         2     volume is intended to “give [] direct marketers advice on how to assure their business
                                         3     practices comply with” the Ethical Guidelines. Do the Right Thing at 2.
                                         4            113.       In Do the Right Thing, DMA elaborates on Article #2 of its ethical
                                         5     principles. It states, “Keep in mind that a disclaimer or disclosure alone usually is not
                                         6     enough to remedy a misleading or false claim.”
                                         7            114.       By not including any information about the Echo Defect in material that it
                                         8     made available to consumers prior to their purchases or leases of Toyota’s vehicles, Toyota
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     violated the ethical principle in DMA’s Article #2 because the information Toyota provided
                                        10     did not contain all the essential points of the offer. It omitted the point that many of its
                                        11     vehicles contain the Echo Defect, which it waited to inform purchasers or lessees of until
                                        12     after they had purchased or leased their vehicles.
                                        13            115.       In July 2018, DMA (then going by the name “Data & Marketing
                                        14     Association”) was acquired by the Association of National Advertisers (“ANA”), “one of
                                        15     the oldest and most venerated trade association in the marketing industry.”109 ANA
                                        16     adopted DMA’s Ethical Guidelines, which it publishes on its web site as Part II of its
                                        17     Member Principles under the heading, “Marketing.”110 Thus, these ethical principles are
                                        18     still current and applicable.
                                        19                                        B.      AMA Statement of Ethics
                                        20            116.       The American Marketing Association (“AMA”) “commits itself to promoting
                                        21     the highest standard of professional ethical norms and values . . . .” Exhibit D.111 As such,
                                        22     it has published its “Statement of Ethics.” Id. AMA states that “marketers are expected to
                                        23     embrace the highest professional ethical norms and the ethical values implied by our
                                        24     responsibility toward multiple stakeholders (e.g., customers . . . .).” Id. Thus, the
                                        25
                                        26            109
                                                            https://www.ana.net/content/show/id/49074 (accessed 7/2/2019).
                                        27            110   https://thedma.org/accountability/ethics-and-compliance/dma-ethical-guidelines/ (accessed
                                               7/2/2019)
                                        28            111   Available at https://www.ama.org/codes-of-conduct/ (accessed 7/2/2019).

                                                                                                  Page 43

                                                                                              COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 45 of 51 Page ID #:51




                                         1     Statement of Ethics contains “Ethical Norms,” which “are established standards of conduct
                                         2     that are expected and maintained by society and/or professional organizations.” Id.
                                         3            117.    The AMA’s Ethical Norms state that marketers must “consciously avoid []
                                         4     harmful actions and omissions,” “striv[e] for good faith and fair dealing,” “avoid []
                                         5     deception in . . . pricing, communication, and delivery of distribution,” and affirm “core
                                         6     values” of honesty, . . . fairness [and] transparency.”
                                         7            118.    By not including any information about the Echo Defect in material that it
                                         8     made available to consumers prior to their purchases or leases of Toyota’s vehicles, Toyota
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     violated these Ethical Norms because, among other reasons, it did not strive (or achieve)
                                        10     good faith and fair dealing, did not avoid deception in communication, and did not affirm
                                        11     the core values of honesty, fairness and transparency.
                                        12            119.    The AMA has also published “Ethical Values,” which “represent the
                                        13     collective conception of what communities find desirable, important and morally proper.”
                                        14     Id. AMA states that marketers’ Ethical Values include honesty, meaning “[s]triv[ing] to be
                                        15     truthful in all situations and at all times” and “[h]onoring our explicit and implicit
                                        16     commitments and promises.”
                                        17            120.    Another Ethical Value, according to the AMA, is fairness, which includes
                                        18     “[r]epresent[ing] products in a clear way in selling, advertising and other forms of
                                        19     communication,” “avoid[ing] false, misleading and deceptive promotion,” and “[r]efusing
                                        20     to engage in ‘bait-and-switch’ tactics.” Id.
                                        21            121.    Yet another Ethical Value, according to the AMA, is “Transparency,” which
                                        22     includes “[s]triv[ing] to communicate clearly with all constituencies.” Id.
                                        23            122.    By not disclosing any information regarding the Echo Defect in material that
                                        24     it made available to consumers prior to their purchases or leases of Toyota’s vehicles,
                                        25     Toyota violated these Ethical Values, because, among other reasons, it was not truthful (to
                                        26     say nothing of not striving to be truthful) in all situations, did not honor its explicit and
                                        27     implicit commitments and promises, did not represent its products in a clear way, did not
                                        28     avoid false, misleading and deceptive promotion, and did not communicate clearly.


                                                                                            Page 44

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 46 of 51 Page ID #:52




                                         1                                    FIRST CAUSE OF ACTION
                                         2                                  FOR UNFAIR COMPETITION
                                         3                          [Business & Professions Code §§ 17200, et seq.]
                                         4                   (By Plaintiff and the Plaintiff Class Against all Defendants)
                                         5            124.   Plaintiff realleges and incorporates by reference, as though fully set forth
                                         6     herein, paragraphs 1 through 123, inclusive, of this Complaint.
                                         7            125.   Plaintiff brings this claim individually and on behalf of the members of the
                                         8     Class against Defendants under California law.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9            126.   Plaintiff has standing to pursue this cause of action as Plaintiff has suffered
                                        10     injury in fact and has lost money or property as a result of Defendants’ actions as
                                        11     delineated herein.
                                        12            127.   California’s Unfair Competition Law (“UCL”), California Business and
                                        13     Professions Code sections 17200, et seq., defines unfair business competition to include
                                        14     any “unlawful, unfair or fraudulent” act or practice, as well as any “unfair, deceptive,
                                        15     untrue or misleading” advertising.
                                        16            128.   Defendants’ scheme, as delineated herein, constitutes unlawful, unfair, or
                                        17     fraudulent business practices in violation of the UCL.
                                        18            129.   Defendants’ business practices, as alleged herein, violate the “unfair” prong
                                        19     of the UCL because: (i) the utility of Defendants’ scheme is significantly outweighed by
                                        20     the gravity of the harm the scheme imposes on Plaintiff and the Class; (ii) the injury
                                        21     suffered by Plaintiff and the Class as a result of Defendants’ scheme is not one that
                                        22     Plaintiff and the Class could have reasonably avoided; and (iii) Defendants’ scheme runs
                                        23     counter to legislatively declared and public policy.
                                        24            130.   Further, an unfair business practice under the UCL “is one that either
                                        25     ‘offends an established public policy’ or is ‘immoral, unethical, oppressive, unscrupulous
                                        26     or substantially injurious to consumers.’” Evenchik v. Avis Rent A Car Sys., LLC, 2012 WL
                                        27     4111382, at *8 (S.D. Cal. Sept. 17, 2012) (quoting McDonald v. Coldwell Banker, 543 F.3d
                                        28

                                                                                          Page 45

                                                                                       COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 47 of 51 Page ID #:53




                                         1     498, 506 (9th Cir.2008) (quoting People v. Casa Blanca Convalescent Homes, Inc., 159
                                         2     Cal.App.3d 509, 530, 206 Cal.Rptr. 164 (1984)).
                                         3            131.    Defendants’ business practices, as alleged herein, violate the “unlawful”
                                         4     prong of the UCL because they constitute a violation of the Consumer Legal Remedies Act.
                                         5            132.    Defendants’ business practices, as alleged herein, violate the “fraudulent”
                                         6     prong of the UCL because they are likely to deceive a reasonable consumer. Specifically,
                                         7     Defendants have violated the “fraudulent” prong of the UCL by failing to disclose to
                                         8     Plaintiff and the Class prior to their purchases or leases: (a) that when the driver of a Class
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9     Vehicle uses the Bluetooth hands-free phone system to make or receive a phone call, the
                                        10     person on the other end of the phone call will hear an echo of his or her own words; and (b)
                                        11     the severity of the echo, so that consumers would understand that the echo defect prevents
                                        12     them from being able to carry on a conversation.
                                        13            133.    Accordingly, Defendants violated, and continues to violate the UCL’s
                                        14     proscription against engaging in unlawful business acts or practices.
                                        15            134.    As a direct and proximate result of Defendants’ unlawful, unfair, and
                                        16     fraudulent business practices, Plaintiff and the Class have suffered injury in fact and lost
                                        17     money or property, in that they paid for a Bluetooth Hands-free phone system which was
                                        18     defective and did not perform as was represented.
                                        19            135.    Pursuant to California Business and Professions Code section 17203,
                                        20     Plaintiff and the Class seek an order of this court enjoining Defendants from continuing to
                                        21     engage in unlawful, unfair, or deceptive business practices and any other act prohibited by
                                        22     law, including those acts set forth in the complaint.
                                        23            136.    Plaintiff and the Class also seek an order requiring Defendants to make full
                                        24     restitution of all monies they wrongfully obtained from Plaintiff and the Class.
                                        25            WHEREFORE, Plaintiff and the Class pray judgment against Defendants as
                                        26     hereafter set forth.
                                        27                                   SECOND CAUSE OF ACTION
                                        28                 VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT


                                                                                           Page 46

                                                                                        COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 48 of 51 Page ID #:54




                                         1                                     [Civil Code §§ 1750, et seq.]
                                         2                   (By Plaintiff and the Plaintiff Class Against all Defendants)
                                         3            137.   Plaintiff realleges and incorporates by reference, as though fully set forth
                                         4     herein, paragraphs 1 through 135, inclusive, of this Complaint.
                                         5            138.   This cause of action is brought pursuant to the Consumers Legal Remedies
                                         6     Act, Civil Code sections 1750, et seq. (the “CLRA”) because Defendants’ actions and
                                         7     conduct described herein constitute transactions that have resulted in the sale or lease of
                                         8     goods or services to consumers.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9            139.   Plaintiff brings this claim individually and on behalf of the members of the
                                        10     Class against Defendants under California law.
                                        11            140.   Plaintiff and each member of the Class are consumers as defined by section
                                        12     1761(d) of the Civil Code.
                                        13            141.   The vehicles, including the Bluetooth hands-free phone system, sold and
                                        14     leased by Defendants are “goods” as defined in section 1761(a) of the Civil Code.
                                        15            142.   Defendants violated the CLRA in at least the following respects:
                                        16                      In violation of section 1770(a)(5), representing that the Class Vehicles
                                        17                       have characteristics, uses, and/or benefits that they do not have;
                                        18                      In violation of section 1770(a)(7), representing that the Class Vehicles
                                        19                       are of a particular standard, quality, or grade when they are of another;
                                        20                      In violation of section 1770(a)(9), advertising goods with intent not to
                                        21                       sell them as advertised;
                                        22                      Inserting an unconscionable provision in the contract; and
                                        23                      Concealing, omitting, and/or suppressing material facts regarding the
                                        24                       Echo Defect for the Class Vehicles so as to create a likelihood of
                                        25                       confusion or misunderstanding.
                                        26            143.   Defendant’s    practices   violate       subparagraph   (19)   because   they   are
                                        27     unconscionable in that they violate established ethical standards.
                                        28

                                                                                            Page 47

                                                                                        COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 49 of 51 Page ID #:55




                                         1             144.   Defendants knew, or should have known, that their representations and
                                         2     advertisements were false and misleading.
                                         3             145.   Plaintiff and the other Class members have suffered damages as a direct and
                                         4     proximate result of Defendants’ actions in violation of the CLRA.
                                         5             146.   Plaintiff, on behalf of himself and for all similarly situated, seeks an order
                                         6     from this Court under section 1780(a)(2) of the Civil Code enjoining Defendants from
                                         7     continuing to engage in the practices set forth in this Complaint and a declaration that
                                         8     Defendants’ conduct violates the CLRA.
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9             147.   Plaintiff is not presently seeking compensatory or exemplary damages,
                                        10     pursuant to sections 1780 and 1782(b) of the Civil Code. Plaintiff, however, will be
                                        11     serving Defendants, in accordance with section 1782(a) of the Civil Code, with notice of
                                        12     Defendants’ alleged violations of the CLRA by certified mail, return receipt requested. If
                                        13     Canteen fails to provide appropriate relief for its violations of the CLRA within 30 days of
                                        14     Plaintiff’s notification letter, Plaintiff will seek to amend this complaint to seek
                                        15     compensatory and exemplary damages, pursuant to sections 1780 and 1782(b) of the Civil
                                        16     Code.
                                        17                                       PRAYER FOR RELIEF
                                        18             WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,
                                        19     respectfully request that the Court enter judgment against Defendants, as follows:
                                        20             1.     An order certifying appropriate classes and/or subclasses, designating
                                        21     Plaintiff as the class representatives and his counsel as class counsel;
                                        22             2.     An order enjoining Defendants from continuing to engage in the practices
                                        23     complained of herein;
                                        24             3.     An award of restitution, damages, and disgorgement to Plaintiff and the Class
                                        25     in an amount to be determined at trial;
                                        26             4.     An order requiring Defendants to pay both pre- and post-judgment interest on
                                        27     any amounts awarded, as allowed by law;
                                        28             5.     An award of costs and attorneys’ fees, as allowed by law; and


                                                                                           Page 48

                                                                                         COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 50 of 51 Page ID #:56




                                         1           6.     Such other or further relief as may be appropriate.
                                         2
                                         3
                                               Dated: June 16, 2021                      ARIAS SANGUINETTI WANG
                                         4                                                & TORRIJOS LLP
                                         5
                                                                                      By:
                                         6                                                  MIKE ARIAS
                                                                                            CRAIG S. MOMITA
                                         7                                                  ROBERT M. PARTAIN
                                         8                                                  Attorneys for Plaintiff
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9
                                        10
                                        11
                                        12
                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                        Page 49

                                                                                     COMPLAINT
                                             Case 2:21-cv-06010 Document 1-1 Filed 07/26/21 Page 51 of 51 Page ID #:57




                                         1                                 DEMAND FOR JURY TRIAL
                                         2            Plaintiffs and the other members of the Class hereby demand a trial by jury on all
                                         3     claims so triable.
                                         4
                                         5     Dated: June 16, 2021                     ARIAS SANGUINETTI WANG
                                                                                         & TORRIJOS LLP
                                         6
                                         7
                                                                                      By:
                                         8                                                  MIKE ARIAS
                                                                                            CRAIG S. MOMITA
ARIAS SANGUINETTI WANG & TORRIJOS LLP




                                         9                                                  ROBERT M. PARTAIN
                                        10                                                  Attorneys for Plaintiff
                                        11
                                        12
                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                        Page 50

                                                                                     COMPLAINT
